UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 06-30-2012 ITEM 1.REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT JUNE 30, 2012 VP Balanced Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Notes to Financial Statements 23 Financial Highlights 28 Approval of Management Agreement 29 Additional Information 34 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Class I AVBIX 6.98% 6.89% 3.10% 5.84% 6.75% 5/1/91 Blended index(2) — 6.73% 6.70% 3.26% 5.80% 8.11%(3) — S&P 500 Index — 9.49% 5.45% 0.22% 5.33% 8.48%(3) — Barclays U.S. Aggregate Bond Index — 2.37% 7.47% 6.79% 5.63% 6.80%(3) — Total returns for periods less than one year are not annualized. The blended index combines monthly returns of two widely known indices in proportion to the asset mix of the fund. The S&P 500 Index represents 60% of the index and the remaining 40% is represented by the Barclays U.S. Aggregate Bond Index. Since 4/30/91, the date nearest the Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I0.91% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 2 Fund Characteristics JUNE 30, 2012 Top Ten Stock Holdings % of net assets Apple, Inc. 2.2% Exxon Mobil Corp. 1.6% International Business Machines Corp. 1.5% Chevron Corp. 1.4% Microsoft Corp. 1.2% Philip Morris International, Inc. 1.1% Verizon Communications, Inc. 1.1% Google, Inc., Class A 1.0% JPMorgan Chase & Co. 1.0% Oracle Corp. 1.0% Top Five Stock Industries % of net assets Oil, Gas and Consumable Fuels 6.4% Pharmaceuticals 4.1% Insurance 3.7% Computers and Peripherals 3.0% IT Services 2.8% Key Fixed-Income Portfolio Statistics Weighted Average Life 6.8 years Average Duration (effective) 5.0 years Types of Investments in Portfolio % of net assets Domestic Common Stocks 55.0% Foreign Common Stocks* 5.3% U.S. Government Agency Mortgage-Backed Securities 12.8% Corporate Bonds 10.2% U.S. Treasury Securities 9.8% Commercial Mortgage-Backed Securities 1.9% Collateralized Mortgage Obligations 1.3% U.S. Government Agency Securities 1.3% Sovereign Governments and Agencies 0.7% Municipal Securities 0.6% Temporary Cash Investments 0.9% Other Assets and Liabilities 0.2% *Includes depositary shares, dual listed securities and foreign ordinary shares. 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period(1) 1/1/12 – 6/30/12 Annualized Expense Ratio(1) Actual Class I 0.90% Hypothetical Class I 0.90% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares/ Principal Amount Value Common Stocks — 60.3% AEROSPACE AND DEFENSE — 1.6% Boeing Co. (The) Northrop Grumman Corp. Raytheon Co. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.3% FedEx Corp. United Parcel Service, Inc., Class B BEVERAGES — 1.3% Coca-Cola Co. (The) Constellation Brands, Inc., Class A(1) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.1% Amgen, Inc. Biogen Idec, Inc.(1) United Therapeutics Corp.(1) CHEMICALS — 2.1% CF Industries Holdings, Inc. Huntsman Corp. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. COMMERCIAL BANKS — 1.9% Bank of Montreal BB&T Corp. U.S. Bancorp Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 0.3% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. QUALCOMM, Inc. Research In Motion Ltd.(1) COMPUTERS AND PERIPHERALS — 3.0% Apple, Inc.(1) Seagate Technology plc Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 0.8% Chicago Bridge & Iron Co. NV New York Shares URS Corp. CONSUMER FINANCE — 1.0% American Express Co. Cash America International, Inc. Discover Financial Services DIVERSIFIED CONSUMER SERVICES — 0.5% Apollo Group, Inc., Class A(1) Coinstar, Inc.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 1.2% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.7% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.4% American Electric Power Co., Inc. Cleco Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.2% Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.4% Helix Energy Solutions Group, Inc.(1) Schlumberger Ltd. FOOD AND STAPLES RETAILING — 0.4% CVS Caremark Corp. Kroger Co. (The) 5 Shares/ Principal Amount Value SUPERVALU, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.0% Archer-Daniels-Midland Co. Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 0.4% Covidien plc Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.8% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.7% Brinker International, Inc. McDonald’s Corp. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.3% Garmin Ltd. HOUSEHOLD PRODUCTS — 0.5% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 0.9% General Electric Co. Tyco International Ltd. INSURANCE — 3.7% ACE Ltd. Allied World Assurance Co. Holdings AG American Financial Group, Inc. Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Everest Re Group Ltd. Loews Corp. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. Protective Life Corp. Prudential Financial, Inc. Validus Holdings Ltd. INTERNET AND CATALOG RETAIL† Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 1.0% Google, Inc., Class A(1) IT SERVICES — 2.8% Accenture plc, Class A International Business Machines Corp. Visa, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.6% Agilent Technologies, Inc. Life Technologies Corp.(1) MACHINERY — 1.3% Actuant Corp., Class A Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 2.0% CBS Corp., Class B Comcast Corp., Class A DISH Network Corp., Class A Regal Entertainment Group Class A Viacom, Inc., Class B METALS AND MINING — 0.8% Coeur d’Alene Mines Corp.(1) Southern Copper Corp. Teck Resources Ltd. MULTI-UTILITIES — 1.3% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 0.9% Dillard’s, Inc., Class A Macy’s, Inc. 6 Shares/ Principal Amount Value OIL, GAS AND CONSUMABLE FUELS — 6.4% Apache Corp. Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd. Exxon Mobil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Phillips 66(1) Suncor Energy, Inc. Western Refining, Inc. PERSONAL PRODUCTS — 0.3% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 4.1% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% American Tower Corp. Post Properties, Inc. Simon Property Group, Inc. ROAD AND RAIL — 0.7% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.7% Advanced Micro Devices, Inc.(1) Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. SOFTWARE — 2.8% CA, Inc. Cadence Design Systems, Inc.(1) Intuit, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 2.3% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) O’Reilly Automotive, Inc.(1) PetSmart, Inc. TOBACCO — 1.1% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $57,449,946) U.S. Government Agency Mortgage-Backed Securities(2) — 12.8% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 0.8% FHLMC, VRN, 2.60%, 7/15/12 FHLMC, VRN, 2.90%, 7/15/12 FHLMC, VRN, 3.30%, 7/15/12 FHLMC, VRN, 4.02%, 7/15/12 FHLMC, VRN, 6.15%, 7/15/12 FNMA, VRN, 2.73%, 7/25/12 FNMA, VRN, 3.34%, 7/25/12 FNMA, VRN, 3.37%, 7/25/12 FNMA, VRN, 3.90%, 7/25/12 FNMA, VRN, 3.90%, 7/25/12 FNMA, VRN, 3.96%, 7/25/12 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 12.0% FHLMC, 7.00%, 11/1/13 FHLMC, 6.50%, 6/1/16 FHLMC, 6.50%, 6/1/16 FHLMC, 4.50%, 1/1/19 FHLMC, 6.50%, 1/1/28 FHLMC, 6.50%, 6/1/29 FHLMC, 8.00%, 7/1/30 FHLMC, 5.50%, 12/1/33 FHLMC, 5.50%, 1/1/38 FHLMC, 6.00%, 8/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 6.00%, 4/1/13 FNMA, 6.00%, 4/1/13 FNMA, 6.00%, 5/1/13 FNMA, 6.50%, 6/1/13 FNMA, 6.00%, 7/1/13 7 Shares/ Principal Amount Value FNMA, 6.00%, 1/1/14 FNMA, 4.50%, 5/1/19 FNMA, 4.50%, 5/1/19 FNMA, 6.50%, 1/1/28 FNMA, 6.50%, 1/1/29 FNMA, 7.50%, 7/1/29 FNMA, 7.50%, 9/1/30 FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 1/1/32 FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.50%, 1/1/34 FNMA, 4.50%, 9/1/35 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 6.50%, 6/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 7.00%, 4/20/26 GNMA, 7.50%, 8/15/26 GNMA, 7.00%, 2/15/28 GNMA, 7.50%, 2/15/28 GNMA, 6.50%, 5/15/28 GNMA, 6.50%, 5/15/28 GNMA, 7.00%, 12/15/28 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 4.50%, 1/15/40 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 12/15/41 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $14,061,748) Corporate Bonds — 10.2% AEROSPACE AND DEFENSE — 0.1% Honeywell International, Inc., 5.375%, 3/1/41 L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19 United Technologies Corp., 5.70%, 4/15/40 AUTOMOBILES — 0.1% American Honda Finance Corp., 2.50%, 9/21/15(3) Ford Motor Credit Co. LLC, 5.875%, 8/2/21 Nissan Motor Acceptance Corp., 3.25%, 1/30/13(3) BEVERAGES — 0.2% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 Dr Pepper Snapple Group, Inc., 3.20%, 11/15/21 PepsiCo, Inc., 4.875%, 11/1/40 SABMiller Holdings, Inc., 2.45%, 1/15/17(3) SABMiller Holdings, Inc., 3.75%, 1/15/22(3) BIOTECHNOLOGY — 0.1% Amgen, Inc., 2.125%, 5/15/17 Gilead Sciences, Inc., 4.40%, 12/1/21 8 Shares/ Principal Amount Value CAPITAL MARKETS — 0.2% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.2% CF Industries, Inc., 6.875%, 5/1/18 Dow Chemical Co. (The), 5.90%, 2/15/15 Dow Chemical Co. (The), 2.50%, 2/15/16 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 COMMERCIAL BANKS — 0.8% Bank of America N.A., 5.30%, 3/15/17 Bank of Nova Scotia, 2.55%, 1/12/17 BB&T Corp., 5.70%, 4/30/14 BB&T Corp., 3.20%, 3/15/16 Capital One Financial Corp., 2.15%, 3/23/15 Capital One Financial Corp., 4.75%, 7/15/21 Fifth Third Bancorp, 6.25%, 5/1/13 HSBC Bank plc, 3.50%, 6/28/15(3) Huntington Bancshares, Inc., 7.00%, 12/15/20 Kreditanstalt fuer Wiederaufbau, 4.125%, 10/15/14 Kreditanstalt fuer Wiederaufbau, 2.00%, 6/1/16 Royal Bank of Scotland plc (The), 3.95%, 9/21/15 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 9/15/12 Wells Fargo & Co., 2.10%, 5/8/17 Wells Fargo & Co., 4.60%, 4/1/21 Wells Fargo & Co., MTN, 3.50%, 3/8/22 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.80%, 5/15/18 Republic Services, Inc., 5.50%, 9/15/19 Republic Services, Inc., 3.55%, 6/1/22 Waste Management, Inc., 6.125%, 11/30/39 COMMUNICATIONS EQUIPMENT† Cisco Systems, Inc., 5.90%, 2/15/39 COMPUTERS AND PERIPHERALS — 0.1% Hewlett-Packard Co., 2.60%, 9/15/17 CONSUMER FINANCE — 0.3% American Express Credit Corp., 2.80%, 9/19/16 American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 Credit Suisse (New York), 6.00%, 2/15/18 PNC Bank N.A., 6.00%, 12/7/17 SLM Corp., 6.25%, 1/25/16 SLM Corp., MTN, 5.00%, 10/1/13 CONTAINERS AND PACKAGING — 0.1% Ball Corp., 7.125%, 9/1/16 Ball Corp., 6.75%, 9/15/20 9 Shares/ Principal Amount Value DIVERSIFIED FINANCIAL SERVICES — 1.4% Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Citigroup, Inc., 6.01%, 1/15/15 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 6.125%, 5/15/18 Citigroup, Inc., 4.50%, 1/14/22 Deutsche Bank AG (London), 3.875%, 8/18/14 General Electric Capital Corp., 3.75%, 11/14/14 General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., 5.625%, 9/15/17 General Electric Capital Corp., 4.375%, 9/16/20 General Electric Capital Corp., 5.30%, 2/11/21 General Electric Capital Corp., MTN, 2.30%, 4/27/17 Goldman Sachs Group, Inc. (The), 3.30%, 5/3/15 Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.25%, 2/1/41 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 6.80%, 6/1/38 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.625%, 5/10/21 Morgan Stanley, 6.625%, 4/1/18 Morgan Stanley, 5.625%, 9/23/19 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.4% AT&T, Inc., 3.00%, 2/15/22 AT&T, Inc., 6.80%, 5/15/36 AT&T, Inc., 6.55%, 2/15/39 British Telecommunications plc, 5.95%, 1/15/18 CenturyLink, Inc., 6.15%, 9/15/19 CenturyLink, Inc., 5.80%, 3/15/22 CenturyLink, Inc., Series P, 7.60%, 9/15/39 Deutsche Telekom International Finance BV, 2.25%, 3/6/17(3) Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Telefonica Emisiones SAU, 5.88%, 7/15/19 Verizon Communications, Inc., 7.35%, 4/1/39 Windstream Corp., 7.875%, 11/1/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16 Jabil Circuit, Inc., 5.625%, 12/15/20 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16 Noble Holding International Ltd., 3.95%, 3/15/22 Transocean, Inc., 6.50%, 11/15/20 Transocean, Inc., 6.375%, 12/15/21 Weatherford International Ltd., 9.625%, 3/1/19 FOOD AND STAPLES RETAILING — 0.3% CVS Caremark Corp., 6.60%, 3/15/19 CVS Caremark Corp., 4.125%, 5/15/21 Kroger Co. (The), 6.40%, 8/15/17 Safeway, Inc., 4.75%, 12/1/21 Target Corp., 4.00%, 7/1/42 Wal-Mart Stores, Inc., 5.875%, 4/5/27 10 Shares/ Principal Amount Value FOOD PRODUCTS — 0.2% General Mills, Inc., 3.15%, 12/15/21 Kellogg Co., 4.45%, 5/30/16 Kraft Foods, Inc., 6.125%, 2/1/18 Kraft Foods, Inc., 6.50%, 2/9/40 Kraft Foods, Inc., 5.00%, 6/4/42(3) Mead Johnson Nutrition Co., 3.50%, 11/1/14 GAS UTILITIES — 0.5% CenterPoint Energy Resources Corp., 6.25%, 2/1/37 El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enbridge Energy Partners LP, 6.50%, 4/15/18 Enbridge Energy Partners LP, 5.50%, 9/15/40 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 3.70%, 6/1/15 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 5.95%, 2/1/41 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Magellan Midstream Partners LP, 6.55%, 7/15/19 Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP/PAA Finance Corp., 8.75%, 5/1/19 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES — 0.1% Covidien International Finance SA, 1.875%, 6/15/13 Covidien International Finance SA, 3.20%, 6/15/22 HEALTH CARE PROVIDERS AND SERVICES — 0.2% Express Scripts, Inc., 2.65%, 2/15/17(3) Express Scripts, Inc., 7.25%, 6/15/19 Universal Health Services, Inc., 7.125%, 6/30/16 WellPoint, Inc., 3.125%, 5/15/22 WellPoint, Inc., 5.80%, 8/15/40 HOTELS, RESTAURANTS AND LEISURE — 0.1% McDonald’s Corp., 5.35%, 3/1/18 Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD DURABLES† Toll Brothers Finance Corp., 6.75%, 11/1/19 HOUSEHOLD PRODUCTS† Jarden Corp., 8.00%, 5/1/16 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22(3) General Electric Co., 5.25%, 12/6/17 INSURANCE — 0.4% Allstate Corp. (The), 7.45%, 5/16/19 Allstate Corp. (The), 5.20%, 1/15/42 American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18 American International Group, Inc., 4.875%, 6/1/22 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 CNA Financial Corp., 5.875%, 8/15/20 11 Shares/ Principal Amount Value CNA Financial Corp., 5.75%, 8/15/21 Genworth Financial, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 4.00%, 3/30/15 Hartford Financial Services Group, Inc., 6.30%, 3/15/18 International Lease Finance Corp., 5.75%, 5/15/16 Liberty Mutual Group, Inc., 5.00%, 6/1/21(3) Lincoln National Corp., 6.25%, 2/15/20 MetLife, Inc., 6.75%, 6/1/16 Prudential Financial, Inc., 5.375%, 6/21/20 Prudential Financial, Inc., 5.625%, 5/12/41 INTERNET SOFTWARE AND SERVICES† Google, Inc., 2.125%, 5/19/16 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22(3) International Business Machines Corp., 1.95%, 7/22/16 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Caterpillar, Inc., 2.60%, 6/26/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 0.9% CBS Corp., 1.95%, 7/1/17 Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.50%, 11/15/35 Comcast Corp., 6.40%, 5/15/38 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 DISH DBS Corp., 6.75%, 6/1/21 Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17 Interpublic Group of Cos., Inc. (The), 4.00%, 3/15/22 Lamar Media Corp., 9.75%, 4/1/14 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 News America, Inc., 4.50%, 2/15/21 News America, Inc., 6.90%, 8/15/39 Omnicom Group, Inc., 3.625%, 5/1/22 Qwest Corp., 7.50%, 10/1/14 SBA Telecommunications, Inc., 8.25%, 8/15/19 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner, Inc., 3.40%, 6/15/22 Time Warner, Inc., 7.70%, 5/1/32 Time Warner, Inc., 4.90%, 6/15/42 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Virgin Media Secured Finance plc, 6.50%, 1/15/18 METALS AND MINING — 0.3% AngloGold Ashanti Holdings plc, 5.375%, 4/15/20 ArcelorMittal, 9.85%, 6/1/19 ArcelorMittal, 5.25%, 8/5/20 Barrick North America Finance LLC, 4.40%, 5/30/21 Newmont Mining Corp., 6.25%, 10/1/39 Rio Tinto Finance USA Ltd., 3.50%, 11/2/20 Teck Resources Ltd., 5.375%, 10/1/15 12 Shares/ Principal Amount Value Vale Overseas Ltd., 5.625%, 9/15/19 Vale Overseas Ltd., 4.625%, 9/15/20 MULTI-UTILITIES — 0.5% Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17 CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 Consumers Energy Co., 2.85%, 5/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 3.95%, 9/15/14 Edison International, 3.75%, 9/15/17 Exelon Generation Co. LLC, 5.20%, 10/1/19 FirstEnergy Solutions Corp., 6.05%, 8/15/21 Florida Power Corp., 6.35%, 9/15/37 Georgia Power Co., 4.30%, 3/15/42 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.25%, 2/15/43 Pacific Gas & Electric Co., 5.80%, 3/1/37 PG&E Corp., 5.75%, 4/1/14 Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 8.90%, 11/15/13 Sempra Energy, 6.50%, 6/1/16 Southern California Edison Co., 5.625%, 2/1/36 Southern Power Co., 5.15%, 9/15/41 OFFICE ELECTRONICS† Xerox Corp., 5.65%, 5/15/13 OIL, GAS AND CONSUMABLE FUELS — 0.8% Anadarko Petroleum Corp., 6.45%, 9/15/36 Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 Cenovus Energy, Inc., 4.50%, 9/15/14 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Holding Co., 6.95%, 4/15/29 Devon Energy Corp., 1.875%, 5/15/17 EOG Resources, Inc., 5.625%, 6/1/19 Hess Corp., 6.00%, 1/15/40 Marathon Petroleum Corp., 3.50%, 3/1/16 Marathon Petroleum Corp., 5.125%, 3/1/21 Newfield Exploration Co., 6.875%, 2/1/20 Nexen, Inc., 5.875%, 3/10/35 Noble Energy, Inc., 4.15%, 12/15/21 Occidental Petroleum Corp., 2.70%, 2/15/23 Peabody Energy Corp., 6.50%, 9/15/20 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20 Phillips 66, 4.30%, 4/1/22(3) Pioneer Natural Resources Co., 3.95%, 7/15/22 Suncor Energy, Inc., 6.10%, 6/1/18 Suncor Energy, Inc., 6.85%, 6/1/39 13 Shares/ Principal Amount Value Talisman Energy, Inc., 7.75%, 6/1/19 Total Capital International SA, 1.55%, 6/28/17 PAPER AND FOREST PRODUCTS — 0.1% Georgia-Pacific LLC, 5.40%, 11/1/20(3) International Paper Co., 4.75%, 2/15/22 International Paper Co., 6.00%, 11/15/41 PHARMACEUTICALS — 0.2% Abbott Laboratories, 5.30%, 5/27/40 AstraZeneca plc, 5.40%, 9/15/12 AstraZeneca plc, 5.90%, 9/15/17 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Roche Holdings, Inc., 7.00%, 3/1/39(3) Sanofi, 4.00%, 3/29/21 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% American Tower Corp., 4.625%, 4/1/15 American Tower Corp., 4.70%, 3/15/22 Boston Properties LP, 3.85%, 2/1/23 Developers Diversified Realty Corp., 5.375%, 10/15/12 Developers Diversified Realty Corp., 4.75%, 4/15/18 HCP, Inc., 3.75%, 2/1/16 Simon Property Group LP, 5.10%, 6/15/15 Simon Property Group LP, 5.75%, 12/1/15 UDR, Inc., 4.25%, 6/1/18 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21(3) REAL ESTATE MANAGEMENT AND DEVELOPMENT† ProLogis LP, 6.625%, 12/1/19 ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 CSX Corp., 4.25%, 6/1/21 CSX Corp., 4.75%, 5/30/42 Union Pacific Corp., 2.95%, 1/15/23 Union Pacific Corp., 4.75%, 9/15/41 SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17 Oracle Corp., 6.125%, 7/8/39 Oracle Corp., 5.375%, 7/15/40 SPECIALTY RETAIL — 0.1% Home Depot, Inc. (The), 5.95%, 4/1/41 Lowe’s Cos., Inc., 1.625%, 4/15/17 Lowe’s Cos., Inc., 4.65%, 4/15/42 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21 Hanesbrands, Inc., 6.375%, 12/15/20 Ltd. Brands, Inc., 6.90%, 7/15/17 TOBACCO — 0.1% Altria Group, Inc., 9.25%, 8/6/19 Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.2% Alltel Corp., 7.875%, 7/1/32 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Vodafone Group plc, 5.625%, 2/27/17 TOTAL CORPORATE BONDS (Cost $11,080,352) 14 Shares/ Principal Amount Value U.S. Treasury Securities — 9.8% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.25%, 2/15/29 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.75%, 2/15/37 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.75%, 8/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Notes, 0.75%, 9/15/13 U.S. Treasury Notes, 0.50%, 10/15/13 U.S. Treasury Notes, 0.75%, 12/15/13 U.S. Treasury Notes, 1.25%, 2/15/14 U.S. Treasury Notes, 1.25%, 3/15/14 U.S. Treasury Notes, 0.875%, 2/28/17 U.S. Treasury Notes, 2.375%, 7/31/17 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.375%, 11/30/18 U.S. Treasury Notes, 2.625%, 8/15/20 U.S. Treasury Notes, 3.125%, 5/15/21 U.S. Treasury Notes, 2.125%, 8/15/21 U.S. Treasury Notes, 2.00%, 2/15/22 TOTAL U.S. TREASURY SECURITIES (Cost $10,707,649) Commercial Mortgage-Backed Securities(2) — 1.9% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 7/1/12 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 7/1/12 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.39%, 7/15/12 Commercial Mortgage Pass-Through Certificates, Series 2004-LB3A, Class A4 SEQ, VRN, 5.23%, 7/1/12 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 7/1/12 Credit Suisse Mortgage Capital Certificates, Series 2007-TF2A, Class A1, VRN, 0.42%, 7/15/12(3) GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 7/1/12 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 7/1/12 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 7/1/12 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 7/1/12 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34(3) 15 Shares/ Principal Amount Value LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.45%, 7/11/12 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 7/11/12 LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class AJ SEQ, 4.84%, 7/15/40 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 7/11/12 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 7/11/12 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,149,074) Collateralized Mortgage Obligations(2) — 1.3% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.0% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.33%, 7/1/12 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.70%, 7/25/12 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.66%, 7/1/12 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 6.00%, 7/1/12 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 7/1/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.35%, 7/1/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 16 Shares/ Principal Amount Value Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.07%, 7/1/12 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.3% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,495,426) U.S. Government Agency Securities — 1.3% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 0.4% FHLB, Series 1, 1.00%, 6/21/17 FHLMC, 1.00%, 6/29/17 FHLMC, 2.375%, 1/13/22 GOVERNMENT-BACKED CORPORATE BONDS(4) — 0.9% Ally Financial, Inc., 1.75%, 10/30/12 Citigroup Funding, Inc., 1.875%, 11/15/12 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $1,468,437) Sovereign Governments and Agencies — 0.7% BRAZIL — 0.2% Brazilian Government International Bond, 5.875%, 1/15/19 Brazilian Government International Bond, 5.625%, 1/7/41 CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22 Province of Ontario Canada, 5.45%, 4/27/16 Province of Ontario Canada, 1.60%, 9/21/16 COLOMBIA† Colombia Government International Bond, 4.375%, 7/12/21 ITALY† Republic of Italy, 6.875%, 9/27/23 MEXICO — 0.3% United Mexican States, 5.625%, 1/15/17 United Mexican States, 5.95%, 3/19/19 United Mexican States, 5.125%, 1/15/20 United Mexican States, 6.05%, 1/11/40 United Mexican States, MTN, 4.75%, 3/8/44 PERU† Republic of Peru, 6.55%, 3/14/37 Republic of Peru, 5.625%, 11/18/50 POLAND† Poland Government International Bond, 5.125%, 4/21/21 SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank, 3.25%, 3/9/16 Korea Development Bank, 4.00%, 9/9/16 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $687,149) 17 Shares/ Principal Amount Value Municipal Securities — 0.6% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47 American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 Illinois GO, 5.88%, 3/1/19 Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 TOTAL MUNICIPAL SECURITIES (Cost $637,441) Temporary Cash Investments — 0.9% SSgA U.S. Government Money Market Fund (Cost $1,011,486) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $100,748,708) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% 18 Credit Default Swap Agreements Counterparty/ Reference Entity Notional Amount Buy/Sell Protection Interest Rate Termination Date Premiums Paid (Received) Unrealized Appreciation (Depreciation) Value Bank of America N.A./CDX North America Investment Grade 16 Index Buy 1.00% 6/20/16 Notes to Schedule of Investments CDX Credit Derivatives Indexes FDIC Federal Deposit Insurance Corporation FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association GO General Obligation LB-UBS Lehman Brothers, Inc. - UBS AG MASTR Mortgage Asset Securitization Transactions, Inc. MTN Medium Term Note PHHMC PHH Mortgage Corporation SEQ Sequential Payer VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Final maturity date indicated, unless otherwise noted. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $568,995, which represented 0.5% of total net assets. The debt is guaranteed under the FDIC Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. See Notes to Financial Statements. 19 Statement of Assets and Liabilities JUNE 30, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $100,748,708) Cash Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Swap agreements, at value (including net premiums paid (received) of $(998)) Accrued management fees Net Assets Class I Capital Shares, $0.01 Par Value Shares authorized Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation See Notes to Financial Statements. 20 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $2,558) Interest Expenses: Management fees Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Swap agreement transactions ) Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Swap agreements ) Translation of assets and liabilities in foreign currencies 33 Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 21 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2011 Increase (Decrease) in Net Assets June 30, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Fund Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the fund ) ) See Notes to Financial Statements. 22 Notes to Financial Statements JUNE 30, 2012 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Balanced Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth and current income. The fund pursues its investment objective by investing approximately 60% of the fund’s assets in equity securities and the remaining assets in bonds and other fixed-income securities. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. 23 If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and certain forward foreign currency exchange contracts. American Century Investment Management, Inc. (ACIM) (the investment advisor) monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 24 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.80% to 0.90%. The effective annual management fee for the six months ended June 30, 2012 was 0.90%. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the six months ended June 30, 2012 totaled $51,483,863, of which $18,265,482 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the six months ended June 30, 2012 totaled $52,653,805, of which $14,650,439 represented U.S. Treasury and Government Agency obligations. 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 25 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — U.S. Government Agency Mortgage-Backed Securities — — Corporate Bonds — — U.S. Treasury Securities — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — U.S. Government Agency Securities — — Sovereign Governments and Agencies — — Municipal Securities — — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Swap Agreements — ) — 6. Derivative Instruments Credit Risk — The fund is subject to credit risk in the normal course of pursuing its investment objectives. The value of a bond generally declines as the credit quality of its issuer declines. Credit default swap agreements enable a fund to buy/sell protection against a credit event of a specific issuer or index. A fund may attempt to enhance returns by selling protection or attempt to mitigate credit risk by buying protection. The buyer/seller of credit protection against a security or basket of securities may pay/receive an up-front or periodic payment to compensate for/against potential default events. A fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Changes in value, including the periodic amounts of interest to be paid or received on swap agreements, are recorded as unrealized appreciation (depreciation) on swap agreements. Realized gain or loss is recorded upon receipt or payment of a periodic settlement or termination of swap agreements. Net realized and unrealized gains or losses occurring during the holding period of swap agreements are a component of net realized gain (loss) on swap agreement transactions and change in net unrealized appreciation (depreciation) on swap agreements, respectively. The risks of entering into swap agreements include the possible lack of liquidity, failure of the counterparty to meet its obligations, and that there may be unfavorable changes in the underlying investments or instruments. The credit risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of credit risk derivative instruments as of June 30, 2012, is disclosed on the Statement of Assets and Liabilities as a liability of $1,005 in swap agreements. For the six months ended June 30, 2012, the effect of credit risk derivative instruments on the Statement of Operations was $(4,449) in net realized gain (loss) on swap agreement transactions and $(7,555) in change in net unrealized appreciation (depreciation) on swap agreements. 26 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of December 31, 2011, the fund had accumulated capital losses of $(5,604,280), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2017. The fund has elected to treat $(281,112) of net capital losses incurred in the two-month period ended December 31, 2011, as having been incurred in the following fiscal year for federal income tax purposes. 27 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Net Asset Value, Beginning of Period Income From Investment Operations: Distributions From: Total Return(2) Ratio to Average Net Assets of: Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I — 6.98% 0.90%(4) 1.78%(4) 45% — 5.33% 0.90% 1.91% 74% — 11.64% 0.91% 1.78% 75% — 15.48% 0.90% 2.11% 108% (20.33)% 0.90% 2.47% 157% 4.94% 0.90% 2.08% 161% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended June 30, 2012 (unaudited). Annualized. See Notes to Financial Statements. 28 Approval of Management Agreement At a meeting held on June 21, 2012, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which ­American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors didnot identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 29 Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different 30 time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 31 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 32 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 33 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year avail­able on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 34 Notes 35 Notes 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-758501208 SEMIANNUAL REPORT JUNE 30, 2012 VP Capital Appreciation Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 16 Approval of Management Agreement 17 Additional Information 22 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Class I AVCIX 12.33% -3.32% 3.46% 9.19% 8.06% 11/20/87 Russell Midcap Growth Index — 8.10% -2.99% 1.90% 8.47% 10.69%(2) — Total returns for periods less than one year are not annualized. Since 11/30/87, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I1.00% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 2 Fund Characteristics JUNE 30, 2012 Top Ten Holdings % of net assets SXC Health Solutions Corp. 3.2% Alliance Data Systems Corp. 2.7% PetSmart, Inc. 2.4% Whole Foods Market, Inc. 2.4% Mead Johnson Nutrition Co. 2.1% Alexion Pharmaceuticals, Inc. 2.0% TransDigm Group, Inc. 1.9% Kansas City Southern 1.8% Apple, Inc. 1.8% O’Reilly Automotive, Inc. 1.7% Top Five Industries % of net assets Specialty Retail 9.7% Software 6.1% Hotels, Restaurants and Leisure 5.2% Food and Staples Retailing 5.1% Biotechnology 4.3% Types of Investments in Portfolio % of net assets Domestic Common Stocks 90.4% Foreign Common Stocks* 6.7% Total Common Stocks 97.1% Temporary Cash Investments 2.6% Other Assets and Liabilities 0.3% *Includes depositary shares, dual listed securities and foreign ordinary shares. 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period(1) 1/1/12 – 6/30/12 Annualized Expense Ratio(1) Actual Class I 1.00% Hypothetical Class I 1.00% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Common Stocks — 97.1% AEROSPACE AND DEFENSE — 3.9% BE Aerospace, Inc.(1) Spirit Aerosystems Holdings, Inc. Class A(1) TransDigm Group, Inc.(1) AUTO COMPONENTS — 0.8% BorgWarner, Inc.(1) AUTOMOBILES — 1.2% Harley-Davidson, Inc. BEVERAGES — 1.5% Beam, Inc. Monster Beverage Corp.(1) BIOTECHNOLOGY — 4.3% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Grifols SA(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.6% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 1.7% KKR & Co. LP Lazard Ltd. Class A Raymond James Financial, Inc. CHEMICALS — 3.2% Airgas, Inc. Albemarle Corp. FMC Corp. COMMERCIAL BANKS — 1.1% East West Bancorp., Inc. SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 2.6% Cintas Corp. Clean Harbors, Inc.(1) Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.7% F5 Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 1.8% Apple, Inc.(1) CONSTRUCTION AND ENGINEERING — 2.0% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. Quanta Services, Inc.(1) CONSUMER FINANCE — 1.3% Discover Financial Services ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.2% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.5% Atwood Oceanics, Inc.(1) National Oilwell Varco, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 5.1% Costco Wholesale Corp. Fresh Market, Inc. (The)(1) PriceSmart, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 3.0% Hain Celestial Group, Inc. (The)(1) McCormick & Co., Inc. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Cooper Cos., Inc. (The) IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) Sirona Dental Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 1.2% Catalyst Health Solutions, Inc.(1) HEALTH CARE TECHNOLOGY — 3.2% SXC Health Solutions Corp.(1) 5 Shares Value HOTELS, RESTAURANTS AND LEISURE — 5.2% Bally Technologies, Inc.(1) Chipotle Mexican Grill, Inc.(1) Las Vegas Sands Corp. Panera Bread Co., Class A(1) Peet’s Coffee & Tea, Inc.(1) Penn National Gaming, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD PRODUCTS — 1.3% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 2.5% Expedia, Inc. Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.4% Baidu, Inc. ADR(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 4.1% Alliance Data Systems Corp.(1) Teradata Corp.(1) MACHINERY — 1.9% Chart Industries, Inc.(1) Trinity Industries, Inc. Woodward, Inc. MEDIA — 0.4% Sirius XM Radio, Inc.(1) METALS AND MINING — 0.9% Carpenter Technology Corp. MULTILINE RETAIL — 1.1% Family Dollar Stores, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.7% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Linn Energy LLC PHARMACEUTICALS — 1.7% Perrigo Co. PROFESSIONAL SERVICES — 0.7% IHS, Inc. Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.9% Digital Realty Trust, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% CBRE Group, Inc.(1) ROAD AND RAIL — 1.8% Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.5% Avago Technologies Ltd. NXP Semiconductor NV(1) Xilinx, Inc. SOFTWARE — 6.1% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) NetSuite, Inc.(1) Nuance Communications, Inc.(1) Salesforce.com, Inc.(1) Sourcefire, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 9.7% DSW, Inc., Class A GNC Holdings, Inc. Class A O’Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.6% Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) TRADING COMPANIES AND DISTRIBUTORS — 0.9% United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 1.6% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $259,256,579) 6 Value Temporary Cash Investments — 2.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.50% – 4.00%, 2/15/15 – 6/30/16, valued at $3,066,252), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $3,007,855) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $3,075,784), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $3,007,855) Shares Value Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/40, valued at $765,971), in a joint trading account at 0.06%, dated 6/29/12, due 7/2/12 (Delivery value SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $9,455,854) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $268,712,433) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 7/31/12 $ $ ) (Value on Settlement Date $2,881,608) Notes to Schedule of Investments ADR American Depositary Receipt EUR Euro USD United States Dollar Non-income producing. See Notes to Financial Statements. 7 Statement of Assets and Liabilities JUNE 30, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $268,712,433) Foreign currency holdings, at value (cost of $6,785) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Net Assets Class I Capital Shares, $0.01 Par Value Shares authorized Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Accumulated net investment loss ) Undistributed net realized gain Net unrealized appreciation See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $1,004) Interest Expenses: Management fees Directors’ fees and expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2011 Increase (Decrease) in Net Assets June 30, 2012 December 31, 2011 Operations Net investment income (loss) ) ) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net realized gains ) — Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated net investment loss ) ) Transactions in Shares of the Fund Sold Issued in reinvestment of distributions — Redeemed ) ) Net increase (decrease) in shares of the fund ) See Notes to Financial Statements. 10 Notes to Financial Statements JUNE 30, 2012 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Capital Appreciation Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. The fund pursues its objective by investing in equity securities of medium-sized and smaller companies that management believes will increase in value over time. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 11 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for seven years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 12 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.90% to 1.00%. The effective annual management fee for the six months ended June 30, 2012 was 1.00%. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2012 were $150,017,964 and $147,749,330, respectively. 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 13 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 6. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of foreign currency risk derivative instruments as of June 30, 2012, is disclosed on the Statement of Assets and Liabilities as a liability of $37,613 in unrealized loss on forward foreign currency exchange contracts. For the six months ended June 30, 2012, the effect of foreign currency risk derivative instruments on the Statement of Operations was $118,218 in net realized gain (loss) on foreign currency transactions and $(69,759) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. The fund invests in common stocks of smaller companies. Because of this, the fund may be subject to greater risk and market fluctuations than a fund investing in larger, more established companies. 14 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 15 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I (0.03)(3) — 12.33% 1.00%(4) (0.40)%(4) 42% (0.05)(3) — — — (6.51)% 1.00% (0.39)% 98% (0.04)(3) — — — 31.29% 1.01% (0.35)% 117% $7.94 (0.02)(3) — 37.07% 1.00% (0.27)% 153% (0.05)(3) — (46.18)% 1.00% (0.39)% 166% — — — 45.80% 1.00% (0.54)% 138% Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended June 30, 2012 (unaudited). Computed using average shares outstanding throughout the period. Annualized. See Notes to Financial Statements. 16 Approval of Management Agreement At a meeting held on June 21, 2012, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 17 Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. 18 The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 19 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 20 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 21 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 22 Notes 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-758531208 SEMIANNUAL REPORT JUNE 30, 2012 VP Growth Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 15 Approval of Management Agreement 16 Additional Information 20 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date Class I AWRIX 10.12% 3.45% 0.74% 5/2/11 Russell 1000 Growth Index — 10.08% 5.76% 2.66%(2) — Class II AWREX 9.98% 3.21% 0.54% 5/2/11 Total returns for periods less than one year are not annualized. Since 4/30/11, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I Class II 1.01% 1.16% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 2 Fund Characteristics JUNE 30, 2012 Top Ten Holdings % of net assets Apple, Inc. 8.1% Microsoft Corp. 3.6% Google, Inc., Class A 2.7% Coca-Cola Co. (The) 2.4% Philip Morris International, Inc. 2.4% International Business Machines Corp. 2.2% Oracle Corp. 2.2% Schlumberger Ltd. 1.9% Amazon.com, Inc. 1.8% Abbott Laboratories 1.8% Top Five Industries % of net assets Computers and Peripherals 10.0% Software 8.0% Beverages 5.0% Aerospace and Defense 4.9% IT Services 4.5% Types of Investments in Portfolio % of net assets Common Stocks 97.8% Exchange-Traded Funds 0.2% Total Equity Exposure 98.0% Temporary Cash Investments 2.2% Other Assets and Liabilities (0.2)% 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period(1) 1/1/12 – 6/30/12 Annualized Expense Ratio(1) Actual Class I 1.01% Class II 1.16% Hypothetical Class I 1.01% Class II 1.16% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Common Stocks — 97.8% AEROSPACE AND DEFENSE — 4.9% Hexcel Corp.(1) Honeywell International, Inc. Precision Castparts Corp. 59 Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.4% United Parcel Service, Inc., Class B AUTO COMPONENTS — 1.2% Autoliv, Inc. 86 BorgWarner, Inc.(1) AUTOMOBILES — 0.7% Harley-Davidson, Inc. BEVERAGES — 5.0% Beam, Inc. 56 Brown-Forman Corp., Class B 30 Coca-Cola Co. (The) Monster Beverage Corp.(1) 32 PepsiCo, Inc. BIOTECHNOLOGY — 1.8% Alexion Pharmaceuticals, Inc.(1) 47 Cepheid, Inc.(1) 56 Gilead Sciences, Inc.(1) Medivation, Inc.(1) 17 CAPITAL MARKETS — 0.9% BlackRock, Inc. 54 CHEMICALS — 2.2% E.I. du Pont de Nemours & Co. Monsanto Co. Rockwood Holdings, Inc. 85 COMMERCIAL BANKS — 0.9% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 2.3% Cisco Systems, Inc. F5 Networks, Inc.(1) 28 QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 10.0% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.1% Verizon Communications, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.2% Trimble Navigation Ltd.(1) 50 ENERGY EQUIPMENT AND SERVICES — 3.0% Core Laboratories NV 22 Hornbeck Offshore Services, Inc.(1) 59 Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.5% Costco Wholesale Corp. CVS Caremark Corp. Whole Foods Market, Inc. 68 FOOD PRODUCTS — 1.4% Annie’s, Inc.(1) 13 Hershey Co. (The) Kellogg Co. 74 Mead Johnson Nutrition Co. 37 HEALTH CARE EQUIPMENT AND SUPPLIES — 3.2% Cooper Cos., Inc. (The) 36 Covidien plc 66 DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) 45 Hill-Rom Holdings, Inc. 84 IDEXX Laboratories, Inc.(1) 23 Intuitive Surgical, Inc.(1) 9 ResMed, Inc.(1) Zimmer Holdings, Inc. 81 HEALTH CARE PROVIDERS AND SERVICES — 1.8% AmerisourceBergen Corp. Express Scripts Holding Co.(1) 5 Shares Value HOTELS, RESTAURANTS AND LEISURE — 4.2% Chipotle Mexican Grill, Inc.(1) 13 Marriott International, Inc. Class A McDonald’s Corp. Starbucks Corp. Wynn Resorts Ltd. 34 HOUSEHOLD DURABLES — 0.5% Mohawk Industries, Inc.(1) 72 HOUSEHOLD PRODUCTS — 1.2% Church & Dwight Co., Inc. 34 Colgate-Palmolive Co. 99 INDUSTRIAL CONGLOMERATES — 0.9% Danaher Corp. INSURANCE — 0.4% Brown & Brown, Inc. INTERNET AND CATALOG RETAIL — 1.8% Amazon.com, Inc.(1) 83 INTERNET SOFTWARE AND SERVICES — 2.8% Facebook, Inc. Class A(1) 35 Google, Inc., Class A(1) 49 IT SERVICES — 4.5% Accenture plc, Class A 55 Automatic Data Processing, Inc. International Business Machines Corp. MasterCard, Inc., Class A 28 LIFE SCIENCES TOOLS AND SERVICES — 0.6% Agilent Technologies, Inc. MACHINERY — 2.4% Cummins, Inc. 43 Deere & Co. 58 Illinois Tool Works, Inc. Terex Corp.(1) MARINE — 0.1% Kirby Corp.(1) 22 MEDIA — 2.5% CBS Corp., Class B Time Warner Cable, Inc. Viacom, Inc., Class B METALS AND MINING — 0.3% Nucor Corp. 83 MULTILINE RETAIL — 1.6% Dollar General Corp.(1) Macy’s, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.4% EOG Resources, Inc. Noble Energy, Inc. 92 Occidental Petroleum Corp. 92 PERSONAL PRODUCTS — 0.7% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 4.4% Abbott Laboratories Allergan, Inc. 83 Bristol-Myers Squibb Co. Johnson & Johnson REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.3% American Campus Communities, Inc. 78 AvalonBay Communities, Inc. 19 Simon Property Group, Inc. 45 REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.3% CBRE Group, Inc.(1) ROAD AND RAIL — 1.5% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% Broadcom Corp., Class A(1) Intel Corp. Linear Technology Corp. Marvell Technology Group Ltd. Xilinx, Inc. SOFTWARE — 8.0% Cerner Corp.(1) 53 Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) 49 Fortinet, Inc.(1) 76 Microsoft Corp. Oracle Corp. QLIK Technologies, Inc.(1) Red Hat, Inc.(1) 49 6 Shares Value SPECIALTY RETAIL — 3.1% GNC Holdings, Inc. Class A 83 Home Depot, Inc. (The) O’Reilly Automotive, Inc.(1) 63 Tractor Supply Co. 28 Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.6% Coach, Inc. TOBACCO — 2.4% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.3% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $927,611) Exchange-Traded Funds — 0.2% iShares Russell 1000 Growth Index Fund (Cost$2,028) 33 Shares Value Temporary Cash Investments — 2.2% SSgA U.S. Government Money Market Fund (Cost$22,671) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $952,310) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. See Notes to Financial Statements. 7 Statement of Assets and Liabilities JUNE 30, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $952,310) Receivable for investments sold Dividends receivable Liabilities Payable for investments purchased Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Dividends Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses 25 Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions ) Change in net unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) AND PERIOD ENDED DECEMBER 31, 2011 Increase (Decrease) in Net Assets June 30, 2012 December 31, 2011(1) Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Class I ) ) Class II — ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — End of period Undistributed net investment income — May 2, 2011 (fund inception) through December 31, 2011. See Notes to Financial Statements. 10 Notes to Financial Statements JUNE 30, 2012 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. The fund pursues its objective by investing primarily in stocks of larger-sized companies that management believes will increase in value over time. The fund offers Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. All classes of the fund commenced sale on May 2, 2011, the fund’s inception date. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 11 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the fund remain subject to examination by tax authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The annual management fee for each class is 1.00% and 0.90% for Class I and Class II, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the six months ended June 30, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. ACIM owns 97% of the outstanding shares of the fund. ACIM does not invest in the fund for the purpose of exercising management or control. 12 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2012 were $439,324 and $415,779, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended June 30, 2012 Period ended December 31, 2011(1) Shares Amount Shares Amount Class I/Shares Authorized Sold — — Issued in reinvestment of distributions 16 16 Class II/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) ) — — Net increase (decrease) May 2, 2011 (fund inception) through December 31, 2011. 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 13 As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of December 31, 2011, the fund had accumulated short-term capital losses of $(67,456), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. The capital loss carryovers may be carried forward for an unlimited period. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. 14 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I $9.12 —(4) 10.12% 1.01%(5) 0.46%(5) 41% $9.12 (8.41)% 1.00%(5) 0.64%(5) 66% Class II $9.12 — 9.98% 1.16%(5) 0.31%(5) 41% $9.12 (8.50)% 1.15%(5) 0.49%(5) 66% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended June 30, 2012 (unaudited). Per-share amount was less than $0.005. Annualized. May 2, 2011 (fund inception) through December 31, 2011. See Notes to Financial Statements. 15 Approval of Management Agreement At a meeting held on June 21, 2012, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services - Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding 16 • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. 17 Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other 18 funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 19 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 20 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-758591208 SEMIANNUAL REPORT JUNE 30, 2012 VP Income & Growth Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 16 Approval of Management Agreement 18 Additional Information 23 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Class I AVGIX 8.90% 4.90% -1.71% 4.76% 4.43% 10/30/97 S&P 500 Index — 9.49% 5.45% 0.22% 5.33% 4.61%(2) — Class II AVPGX 8.77% 4.47% -1.97% 4.50% 3.60% 5/1/02 Class III AIGTX 8.90% 4.89% -1.71% 4.76% 4.96% 6/26/02 Total returns for periods less than one year are not annualized. Since 10/31/97, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I Class II Class III 0.70% 0.95% 0.70% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses(such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 2 Fund Characteristics JUNE 30, 2012 Top Ten Holdings % of net assets Apple, Inc. 3.6% Exxon Mobil Corp. 3.4% Microsoft Corp. 2.7% Chevron Corp. 2.6% International Business Machines Corp. 2.4% AT&T, Inc. 2.2% Philip Morris International, Inc. 2.1% Pfizer, Inc. 2.0% Wells Fargo & Co. 2.0% Johnson & Johnson 1.9% Top Five Industries % of net assets Oil, Gas and Consumable Fuels 10.8% Pharmaceuticals 7.8% Insurance 5.2% Computers and Peripherals 4.9% Software 4.6% Types of Investments in Portfolio % of net assets Domestic Common Stocks 92.2% Foreign Common Stocks(1) 7.3% Total Common Stocks 99.5% Temporary Cash Investments 0.5% Other Assets and Liabilities —(2) (1)Includes depositary shares, dual listed securities and foreign ordinary shares. (2)Category is less than 0.05% of total net assets. 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period(1) 1/1/12 - 6/30/12 Annualized Expense Ratio(1) Actual Class I 0.70% Class II 0.95% Class III 0.70% Hypothetical Class I 0.70% Class II 0.95% Class III 0.70% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Common Stocks — 99.5% AEROSPACE AND DEFENSE — 3.7% General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.9% FedEx Corp. United Parcel Service, Inc., Class B AUTOMOBILES — 0.7% General Motors Co.(1) BEVERAGES — 1.9% Coca-Cola Co. (The) Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Amgen, Inc. Biogen Idec, Inc.(1) Celgene Corp.(1) CAPITAL MARKETS — 0.2% Bank of New York Mellon Corp. (The) CHEMICALS — 2.8% CF Industries Holdings, Inc. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 3.9% Bank of Montreal BB&T Corp. U.S. Bancorp Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 0.5% Cisco Systems, Inc. Research In Motion Ltd.(1) COMPUTERS AND PERIPHERALS — 4.9% Apple, Inc.(1) Dell, Inc.(1) Seagate Technology plc Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 0.9% Chicago Bridge & Iron Co. NV New York Shares URS Corp. CONSUMER FINANCE — 1.4% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.3% H&R Block, Inc. ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 2.1% Bank of America Corp. JPMorgan Chase & Co. NASDAQ OMX Group, Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES — 4.0% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.3% American Electric Power Co., Inc. FirstEnergy Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Molex, Inc. TE Connectivity Ltd. Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 1.0% Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. 5 Shares Value FOOD AND STAPLES RETAILING — 1.2% CVS Caremark Corp. SUPERVALU, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 3.4% Archer-Daniels-Midland Co. Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 0.8% Becton, Dickinson and Co. Covidien plc Medtronic, Inc. St. Jude Medical, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.8% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.5% Brinker International, Inc. McDonald’s Corp. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.4% Garmin Ltd. HOUSEHOLD PRODUCTS — 1.3% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.1% General Electric Co. Tyco International Ltd. INSURANCE — 5.2% ACE Ltd. Allied World Assurance Co. Holdings AG American Financial Group, Inc. Assured Guaranty Ltd. Berkshire Hathaway, Inc., Class B(1) CNA Financial Corp. Everest Re Group Ltd. Loews Corp. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. Prudential Financial, Inc. INTERNET SOFTWARE AND SERVICES — 1.8% AOL, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 4.5% Accenture plc, Class A Computer Sciences Corp. International Business Machines Corp. SAIC, Inc. Visa, Inc., Class A MACHINERY — 1.9% Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 3.8% CBS Corp., Class B Comcast Corp., Class A Regal Entertainment Group Class A Time Warner, Inc. METALS AND MINING — 1.7% Coeur d’Alene Mines Corp.(1) Freeport-McMoRan Copper & Gold, Inc. Teck Resources Ltd. MULTI-UTILITIES — 1.4% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 1.4% Dillard’s, Inc., Class A Macy’s, Inc. 6 Shares Value OIL, GAS AND CONSUMABLE FUELS — 10.8% Apache Corp. Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd. Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Phillips 66(1) Suncor Energy, Inc. Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.2% Domtar Corp. PERSONAL PRODUCTS† Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 7.8% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.1% American Tower Corp. Entertainment Properties Trust Post Properties, Inc. Public Storage Simon Property Group, Inc. ROAD AND RAIL† Norfolk Southern Corp. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.6% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Lam Research Corp.(1) SOFTWARE — 4.6% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL — 3.6% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) PetSmart, Inc. TOBACCO — 2.1% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $188,554,260) Temporary Cash Investments — 0.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.50% – 4.00%, 2/15/15 – 6/30/16, valued at $379,469), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $372,241) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $380,648), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $372,242) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/40, valued at $94,794), in a joint trading account at 0.06%, dated 6/29/12, due 7/2/12 (Delivery value SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,158,170) TOTAL INVESTMENT SECURITIES — 100.0%(Cost $189,712,430) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. See Notes to Financial Statements. 7 Statement of Assets and Liabilities JUNE 30, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $189,712,430) Cash Receivable for capital shares sold Dividends and interest receivable Liabilities Payable for capital shares redeemed Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value $13,557,568 2,043,608 Class III, $0.01 Par Value $4,378,694 660,114 See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $3,132) Interest Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2011 Increase (Decrease) in Net Assets June 30, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Class III ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Redemption Fees Increase in net assets from redemption fees Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 10 Notes to Financial Statements JUNE 30, 2012 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Income & Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. Income is a secondary objective. The fund pursues its objectives by investing primarily in common stocks of large capitalization, publicly-traded U.S. companies. The fund offers Class I, Class II, and Class III. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 11 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Redemption —The fund may impose a 1.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. 12 Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.65% to 0.70% for Class I, Class II and Class III. The effective annual management fee for each class for the six months ended June 30, 2012 was 0.70%. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the six months ended June 30, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2012 were $59,990,194 and $71,757,478, respectively. 13 5. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended June 30, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class III/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 14 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of December 31, 2011, the fund had accumulated capital losses of $(65,538,938), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(12,919,697) and $(52,619,241) expire in 2016 and 2017, respectively. 15 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Net Asset Value, Beginning of Period Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I — 8.90% 0.70%(4) 1.72%(4) 25% — 3.11% 0.70% 1.61% 54% — 14.15% 0.71% 1.48% 55% — 18.10% 0.70% 1.98% 46% (34.59)% 0.70% 1.86% 57% — (0.07)% 0.71% 1.39% 54% Class II — 8.77% 0.95%(4) 1.47%(4) 25% — 2.86% 0.95% 1.36% 54% — 13.86% 0.96% 1.23% 55% — 17.77% 0.95% 1.73% 46% (34.73)% 0.95% 1.61% 57% — (0.43)% 0.96% 1.14% 54% 16 For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Net Asset Value, Beginning of Period Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class III — 8.90% 0.70%(4) 1.72%(4) 25% $4,379 — 3.11% 0.70% 1.61% 54% $4,315 — 14.15% 0.71% 1.48% 55% $4,551 — 18.10% 0.70% 1.98% 46% $3,451 (34.59)% 0.70% 1.86% 57% $3,131 — (0.07)% 0.71% 1.39% 54% $7,222 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended June 30, 2012 (unaudited). Annualized. See Notes to Financial Statements. 17 Approval of Management Agreement At a meeting held on June 21, 2012, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 18 Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different 19 time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 20 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 21 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 22 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year avail­able on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-758491208 SEMIANNUAL REPORT JUNE 30, 2012 VP International Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Notes to Financial Statements 12 Financial Highlights 17 Approval of Management Agreement 19 Additional Information 24 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Class I AVIIX 4.88% -13.22% -3.96% 4.40% 5.03% 5/1/94 MSCI EAFE Index — 2.96% -13.83% -6.10% 5.14% 3.89%(2) — MSCI EAFE Growth Index — 3.86% -12.56% -4.60% 4.91% 2.81%(2) — Class II ANVPX 4.73% -13.37% -4.11% 4.23% 2.67% 8/15/01 Class III AIVPX 4.88% -13.22% -3.96% 4.40% 4.05% 5/2/02 Class IV AVPLX 4.73% -13.47% -4.11% — 4.62% 5/3/04 Total returns for periods less than one year are not annualized. Since 4/30/94, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I Class II Class III Class IV 1.43% 1.58% 1.43% 1.58% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 2 Fund Characteristics JUNE 30, 2012 Top Ten Holdings % of net assets Nestle SA 2.6% Syngenta AG 1.8% Pernod-Ricard SA 1.8% BHP Billiton Ltd. 1.7% Novo Nordisk A/S B Shares 1.7% Saipem SpA 1.6% Toyota Motor Corp. 1.6% Sanofi 1.5% British American Tobacco plc 1.4% Muenchener Rueckversicherungs AG 1.4% Types of Investments in Portfolio % of net assets Foreign Common Stocks 99.3% Temporary Cash Investments 1.0% Other Assets and Liabilities (0.3)% Investments by Country % of net assets United Kingdom 18.5% Japan 14.6% France 11.0% Germany 8.3% Switzerland 8.0% Italy 3.5% Netherlands 3.4% Australia 2.9% Spain 2.9% South Korea 2.5% Sweden 2.2% Belgium 2.1% Denmark 2.1% Other Countries 17.3% Cash and Equivalents* 0.7% *Includes temporary cash investments and other assets and liabilities. 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 4 Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period(1) 1/1/12 – 6/30/12 Annualized Expense Ratio(1) Actual Class I 1.44% Class II 1.59% Class III 1.44% Class IV 1.59% Hypothetical Class I 1.44% Class II 1.59% Class III 1.44% Class IV 1.59% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 5 Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Common Stocks — 99.3% AUSTRALIA — 2.9% BHP Billiton Ltd. Commonwealth Bank of Australia BELGIUM — 2.1% Anheuser-Busch InBev NV Umicore SA BRAZIL — 0.6% BR Malls Participacoes SA Itau Unibanco Holding SA Preference Shares CANADA — 0.9% Bank of Nova Scotia Canadian National Railway Co. DENMARK — 2.1% Christian Hansen Holding A/S Novo Nordisk A/S B Shares FINLAND — 0.3% Kone Oyj FRANCE — 11.0% Air Liquide SA BNP Paribas SA Cie Generale d’Optique Essilor International SA Danone SA Eutelsat Communications SA Iliad SA L’Oreal SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Sanofi Schneider Electric SA Technip SA Zodiac Aerospace GERMANY — 8.3% adidas AG BASF SE Bayerische Motoren Werke AG Deutsche Post AG E.ON AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Hugo Boss AG Kabel Deutschland Holding AG(1) Muenchener Rueckversicherungs AG SAP AG HONG KONG — 1.5% AIA Group Ltd. China Unicom Ltd. ADR Link Real Estate Investment Trust (The) INDIA — 0.4% HDFC Bank Ltd. ADR INDONESIA — 0.8% PT Bank Mandiri (Persero) Tbk IRELAND — 1.1% Experian plc Shire plc ISRAEL — 0.1% Check Point Software Technologies Ltd.(1) ITALY — 3.5% ENI SpA Pirelli & C SpA Prada SpA Saipem SpA JAPAN — 14.6% Daito Trust Construction Co. Ltd. FANUC Corp. Fast Retailing Co. Ltd. Hitachi Ltd. Japan Tobacco, Inc. Komatsu Ltd. Lawson, Inc. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Mitsubishi Heavy Industries Ltd. 6 Shares Value Murata Manufacturing Co. Ltd. Nitori Holdings Co. Ltd. ORIX Corp. Rakuten, Inc. SOFTBANK CORP. Toyota Motor Corp. Unicharm Corp. MACAU — 0.4% Sands China Ltd. MEXICO — 0.5% Coca-Cola Femsa SAB de CV ADR NETHERLANDS — 3.4% ASML Holding NV European Aeronautic Defence and Space Co. NV Gemalto NV Koninklijke Vopak NV NORWAY — 1.8% Statoil ASA Telenor ASA PEOPLE’S REPUBLIC OF CHINA — 1.2% Baidu, Inc. ADR(1) Lenovo Group Ltd. Tencent Holdings Ltd. PERU — 0.5% Credicorp Ltd. PORTUGAL — 0.8% Jeronimo Martins SGPS SA RUSSIAN FEDERATION — 1.5% Magnit OJSC GDR(1) Sberbank of Russia SINGAPORE — 1.2% DBS Group Holdings Ltd. Keppel Corp. Ltd. SOUTH KOREA — 2.5% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN — 2.9% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA SWEDEN — 2.2% Atlas Copco AB A Shares Elekta AB B Shares Swedbank AB A Shares Volvo AB B Shares SWITZERLAND — 8.0% Adecco SA(1) Nestle SA Roche Holding AG SGS SA Syngenta AG UBS AG(1) Zurich Financial Services AG(1) TAIWAN (REPUBLIC OF CHINA) — 1.9% Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR(1) THAILAND — 1.1% Kasikornbank PCL NVDR TURKEY — 0.7% Turkiye Garanti Bankasi AS UNITED KINGDOM — 18.5% Admiral Group plc Aegis Group plc Aggreko plc Antofagasta plc ARM Holdings plc BG Group plc British American Tobacco plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc GlaxoSmithKline plc 7 Shares Value HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc Kingfisher plc Lloyds Banking Group plc(1) Petrofac Ltd. Reckitt Benckiser Group plc Rio Tinto plc Standard Chartered plc Vodafone Group plc Whitbread plc Wolseley plc TOTAL COMMON STOCKS (Cost $198,518,879) Temporary Cash Investments — 1.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.50% - 4.00%, 2/15/15 - 6/30/16, valued at $785,503), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $770,542) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $787,944), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $770,542) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/40, valued at $196,224), in a joint trading account at 0.06%, dated 6/29/12, due 7/2/12 (Delivery value SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,422,370) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $200,941,249) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials % Consumer Discretionary % Consumer Staples % Industrials % Health Care % Information Technology % Materials % Energy % Telecommunication Services % Utilities % Cash and Equivalents* % *Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR American Depositary Receipt GDR Global Depositary Receipt NVDR Non-Voting Depositary Receipt OJSC Open Joint Stock Company Non-income producing. See Notes to Financial Statements. 8 Statement of Assets and Liabilities JUNE 30, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $200,941,249) Foreign currency holdings, at value (cost of $340,006) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Other assets Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value Class III, $0.01 Par Value $781,696 101,148 Class IV, $0.01 Par Value $1,342,006 173,720 See Notes to Financial Statements. 9 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $502,053) Interest Expenses: Management fees Distribution fees: Class II Class IV Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 10 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2011 Increase (Decrease) in Net Assets June 30, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Class III ) ) Class IV ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Redemption Fees Increase in net assets from redemption fees 3 29 Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 11 Notes to Financial Statements JUNE 30, 2012 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP International Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. The fund pursues its objective by investing primarily in equity securities of companies located in at least three developed countries (excluding the United States) that management believes will increase in value over time. The fund offers Class I, Class II, Class III and Class IV. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II and Class IV are charged a lower unified management fee because they have separate arrangements for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during 12 the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for seven years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. 13 Redemption —The fund may impose a 1.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule for each class ranges from 1.00% to 1.50% for Class I and Class III and from 0.90% to 1.40% for Class II and Class IV. The effective annual management fee for each class for the six months ended June 30, 2012 was 1.43%, 1.33%, 1.43% and 1.33% for Class I, Class II, Class III and Class IV, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan for Class II and a separate Master Distribution Plan for Class IV (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that Class II and Class IV will each pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of the classes including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plans during the six months ended June 30, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2012 were $112,597,507 and $130,412,120, respectively. 14 5. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended June 30, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class III/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class IV/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 15 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments $42,318,960 Gross tax depreciation of investments (7,092,265) Net tax appreciation (depreciation) of investments $35,226,695 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of December 31, 2011, the fund had accumulated capital losses of $(84,450,606), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(5,932,201) and $(78,518,405) expire in 2016 and 2017, respectively. The fund has elected to treat $(5,078,886) of net capital losses incurred in the two-month period ended December 31, 2011, as having been incurred in the following fiscal year for federal income tax purposes. 16 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I $7.43 — $7.73 4.88% 1.44%(4) 2.19%(4) 45% $8.56 — $7.43 (12.04)% 1.43% 0.92% 93% $7.73 — $8.56 13.29% 1.41% 0.80% 111% $5.94 — $7.73 33.76% 1.37% 1.30% 126% $5.94 (44.82)% 1.24% 1.45% 116% — 18.06% 1.20% 1.00% 101% Class II $7.42 — $7.72 4.73% 1.59%(4) 2.04%(4) 45% $54,237 $8.55 — $7.42 (12.19)% 1.58% 0.77% 93% $56,514 $7.72 — $8.55 13.14% 1.56% 0.65% 111% $76,546 $5.93 — $7.72 33.63% 1.52% 1.15% 126% $80,128 $5.93 (44.90)% 1.39% 1.30% 116% $75,869 — 17.92% 1.35% 0.85% 101% 17 For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class III $7.43 — $7.73 4.88% 1.44%(4) 2.19%(4) 45% $782 $8.56 — $7.43 (12.04)% 1.43% 0.92% 93% $849 $7.73 — $8.56 13.29% 1.41% 0.80% 111% $1,089 $5.94 — $7.73 33.76% 1.37% 1.30% 126% $1,237 $5.94 (44.82)% 1.24% 1.45% 116% $57,369 — 18.06% 1.20% 1.00% 101% Class IV $7.42 — $7.73 4.73% 1.59%(4) 2.04%(4) 45% $1,342 $8.55 — $7.42 (12.19)% 1.58% 0.77% 93% $1,467 $7.72 — $8.55 13.14% 1.56% 0.65% 111% $1,811 $5.93 — $7.72 33.63% 1.52% 1.15% 126% $1,915 $5.93 (44.95)% 1.39% 1.30% 116% $10,874 — 17.90% 1.35% 0.85% 101% $23,306 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended June 30, 2012 (unaudited). Annualized. See Notes to Financial Statements. 18 Approval of Management Agreement At a meeting held on June 21, 2012, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 19 Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different 20 time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 21 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 22 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 23 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-758521208 SEMIANNUAL REPORT JUNE 30, 2012 VP Large Company Value Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 16 Approval of Management Agreement 18 Additional Information 23 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date Class II AVVTX 8.01% 4.05% -3.35% 2.69%(2) 10/29/04 Russell 1000 Value Index — 8.68% 3.01% -2.19% 4.00% — S&P 500 Index — 9.49% 5.45% 0.22% 4.61% — Class I AVVIX 7.96% 4.26% -3.20% 1.96%(2) 12/1/04 Total returns for periods less than one year are not annualized. Returns would have been lower if a portion of the management fee had not been reimbursed and/or waived. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I Class II 0.91% 1.06% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 2 Fund Characteristics JUNE 30, 2012 Top Ten Holdings % of net assets Exxon Mobil Corp. 7.2% General Electric Co. 4.1% Chevron Corp. 4.1% Wells Fargo & Co. 3.5% Pfizer, Inc. 3.4% JPMorgan Chase & Co. 3.0% AT&T, Inc. 2.8% Procter & Gamble Co. (The) 2.8% Johnson & Johnson 2.8% Merck & Co., Inc. 2.6% Top Five Industries % of net assets Oil, Gas and Consumable Fuels 15.4% Pharmaceuticals 9.3% Insurance 8.0% Commercial Banks 6.4% Diversified Financial Services 5.3% Types of Investments in Portfolio % of net assets Common Stocks 98.7% Temporary Cash Investments 1.0% Other Assets and Liabilities 0.3% 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period(1) 1/1/12 – 6/30/12 Annualized Expense Ratio(1) Actual Class I 0.91% Class II 1.06% Hypothetical Class I 0.91% Class II 1.06% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Common Stocks — 98.7% AEROSPACE AND DEFENSE — 1.3% Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.6% Southwest Airlines Co. AUTOMOBILES — 1.2% Ford Motor Co. BEVERAGES — 0.9% PepsiCo, Inc. BIOTECHNOLOGY — 0.8% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 3.7% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.7% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.4% PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.3% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT — 2.2% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.0% Hewlett-Packard Co. DIVERSIFIED FINANCIAL SERVICES — 5.3% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.7% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.4% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ENERGY EQUIPMENT AND SERVICES — 2.1% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.8% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.6% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.4% Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.9% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.4% Carnival Corp. HOUSEHOLD PRODUCTS — 2.8% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.7% General Electric Co. Tyco International Ltd. INSURANCE — 8.0% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. 5 Shares Value Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.4% Fiserv, Inc.(1) MACHINERY — 1.4% Dover Corp. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.8% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.6% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.8% PG&E Corp. MULTILINE RETAIL — 2.6% Kohl’s Corp. Macy’s, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 15.4% Apache Corp. Chevron Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Phillips 66(1) Total SA ADR Ultra Petroleum Corp.(1) Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.6% International Paper Co. PHARMACEUTICALS — 9.3% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd. SOFTWARE — 2.3% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.3% Lowe’s Cos., Inc. Staples, Inc. TOBACCO — 0.6% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $8,241,579) Temporary Cash Investments — 1.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.50% – 4.00%, 2/15/15 – 6/30/16, valued at $30,931), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $30,341) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $31,027), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $30,341) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/40, valued at $7,727), in a joint trading account at 0.06%, dated 6/29/12, due 7/2/12 (Delivery value SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $95,385) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $8,336,964) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% 6 Forward Foreign Currency Exchange Contracts Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 7/31/12 (Value on Settlement Date $2,147) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 7/31/12 ) (Value on Settlement Date $82,553) Notes to Schedule of Investments ADR American Depositary Receipt EUR Euro USD United States Dollar (1) Non-income producing. See Notes to Financial Statements. 7 Statement of Assets and Liabilities JUNE 30, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $8,336,964) Receivable for investments sold Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts 33 Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $499) Interest 71 Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2011 Increase (Decrease) in Net Assets June 30, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 10 Notes to Financial Statements JUNE 30, 2012 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Large Company Value Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. Income is a secondary objective. The fund pursues its objectives by investing primarily in equity securities of larger companies that management believes to be undervalued at the time of purchase. The fund offers Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited 11 to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. 12 Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.70% to 0.90% for Class I and from 0.60% to 0.80% for Class II. The effective annual management fee for each class for the six months ended June 30, 2012 was 0.90% and 0.80% for Class I and Class II, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the six months ended June 30, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2012 were $4,761,859 and $4,119,211, respectively. 13 5. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended June 30, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 14 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of foreign currency risk derivative instruments as of June 30, 2012, is disclosed on the Statement of Assets and Liabilities as an asset of $33 in unrealized gain on forward foreign currency exchange contracts and a liability of $1,078 in unrealized loss on forward foreign currency exchange contracts. For the six months ended June 30, 2012, the effect of foreign currency risk derivative instruments on the Statement of Operations was $3,783 in net realized gain (loss) on foreign currency transactions and $(1,541) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of December 31, 2011, the fund had accumulated capital losses of $(2,488,660), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(1,152,679), $(1,172,695) and $(163,286) expire in 2016, 2017 and 2018, respectively. 15 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I $9.26 — $9.91 7.96% 0.91%(4) 1.85%(4) 43% $9.31 — $9.26 1.12% 0.91% 1.69% 49% $8.52 — $9.31 10.97% 0.93% 1.56% 33% $7.58 — $8.52 20.04% 0.91% 2.08% 32% $7.58 (37.28)% 0.90% 2.30% 21% (1.27)% 0.90% 1.77% 22% Class II $9.36 — 8.01% 1.06%(4) 1.70%(4) 43% $9.42 — $9.36 0.85% 1.06% 1.54% 49% $8.62 — $9.42 10.80% 1.08% 1.41% 33% $7.65 — $8.62 19.91% 1.06% 1.93% 32% $7.65 (37.42)% 1.05% 2.15% 21% (1.35)% 1.05% 1.62% 22% 16 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended June 30, 2012 (unaudited). Annualized. See Notes to Financial Statements. 17 Approval of Management Agreement At a meeting held on June 21, 2012, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight andevaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 18 Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. 19 The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 20 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 21 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 22 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-758571208 SEMIANNUAL REPORT JUNE 30, 2012 VP Mid Cap Value Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 16 Approval of Management Agreement 18 Additional Information 23 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date Class II AVMTX 7.16% 2.28% 1.93% 7.85% 10/29/04 Russell Midcap Value Index — 7.78% -0.37% -0.13% 6.51% — Class I AVIPX 7.16% 2.44% 2.08% 7.01% 12/1/04 Total returns for periods less than one year are not annualized. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I Class II 1.01% 1.16% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 2 Fund Characteristics JUNE 30, 2012 Top Ten Holdings % of net assets Republic Services, Inc. 3.3% Northern Trust Corp. 2.6% CareFusion Corp. 1.9% Imperial Oil Ltd. 1.9% Ralcorp Holdings, Inc. 1.9% Lowe's Cos., Inc. 1.8% Great Plains Energy, Inc. 1.6% Tyco International Ltd. 1.6% Zimmer Holdings, Inc. 1.6% Applied Materials, Inc. 1.5% Top Five Industries % of net assets Electric Utilities 8.3% Insurance 8.0% Health Care Equipment and Supplies 6.9% Oil, Gas and Consumable Fuels 6.5% Commercial Banks 5.2% Types of Investments in Portfolio % of net assets Domestic Common Stocks 87.5% Foreign Common Stocks* 9.7% Exchange-Traded Funds 1.0% Total Equity Exposure 98.2% Temporary Cash Investments 1.5% Other Assets and Liabilities 0.3% *Includes depositary shares, dual listed securities and foreign ordinary shares. 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period(1) 1/1/12 - 6/30/12 Annualized Expense Ratio(1) Actual Class I 1.01% Class II 1.16% Hypothetical Class I 1.01% Class II 1.16% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Common Stocks — 97.2% AEROSPACE AND DEFENSE — 2.5% General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. AIRLINES — 1.0% Southwest Airlines Co. BEVERAGES — 1.3% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.3% Charles Schwab Corp. (The) Franklin Resources, Inc. Northern Trust Corp. State Street Corp. CHEMICALS — 1.0% Minerals Technologies, Inc. Olin Corp. COMMERCIAL BANKS — 5.2% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. PNC Financial Services Group, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 3.8% Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.3% Harris Corp. COMPUTERS AND PERIPHERALS — 1.4% QLogic Corp.(1) SanDisk Corp.(1) Western Digital Corp.(1) CONTAINERS AND PACKAGING — 1.1% Bemis Co., Inc. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.0% CenturyLink, Inc. tw telecom, inc.(1) ELECTRIC UTILITIES — 8.3% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 1.5% ABB Ltd. ADR(1) Brady Corp., Class A Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% Molex, Inc., Class A TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.6% Cameron International Corp.(1) Helmerich & Payne, Inc. FOOD AND STAPLES RETAILING — 0.5% SYSCO Corp. FOOD PRODUCTS — 5.1% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Ralcorp Holdings, Inc.(1) GAS UTILITIES — 1.4% AGL Resources, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 6.9% Becton, Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) 5 Shares Value Medtronic, Inc. STERIS Corp. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.1% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. HOTELS, RESTAURANTS AND LEISURE — 2.3% Carnival Corp. CEC Entertainment, Inc. International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 0.7% Whirlpool Corp. HOUSEHOLD PRODUCTS — 1.5% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 2.9% Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE — 8.0% ACE Ltd. Allstate Corp. (The) Aon plc HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Symetra Financial Corp. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group IT SERVICES — 0.3% Booz Allen Hamilton Holding Corp. LIFE SCIENCES TOOLS AND SERVICES — 0.4% Life Technologies Corp.(1) MACHINERY — 3.0% ITT Corp. Kaydon Corp. Oshkosh Corp.(1) Snap-On, Inc. Stanley Black & Decker, Inc. MEDIA — 0.6% Time Warner Cable, Inc. METALS AND MINING — 1.2% Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 1.9% PG&E Corp. Wisconsin Energy Corp. MULTILINE RETAIL — 1.0% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 6.5% Apache Corp. Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Ultra Petroleum Corp.(1) PHARMACEUTICALS — 0.4% Hospira, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.8% American Tower Corp. Annaly Capital Management, Inc. Government Properties Income Trust HCP, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. ROAD AND RAIL — 0.6% Heartland Express, Inc. 6 Shares Value SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.7% Applied Materials, Inc. Marvell Technology Group Ltd. Teradyne, Inc.(1) SPECIALTY RETAIL — 2.8% Lowe’s Cos., Inc. Staples, Inc. THRIFTS AND MORTGAGE FINANCE — 2.7% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People’s United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.5% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $205,293,039) Exchange-Traded Funds — 1.0% iShares Russell Midcap Value Index Fund (Cost$2,000,622) Temporary Cash Investments — 1.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.50%-4.00%, 2/15/15-6/30/16, valued at $1,093,742), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12(Delivery value $1,072,911) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $1,097,141), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $1,072,911) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/40, valued at $273,224), in a joint trading account at 0.06%, dated 6/29/12, due 7/2/12(Delivery value SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,372,932) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $210,666,593) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 7/31/12 ) CAD for USD UBS AG 7/31/12 ) CHF for USD Credit Suisse AG 7/31/12 ) EUR for USD UBS AG 7/31/12 ) ) (Value on Settlement Date $9,652,646) Notes to Schedule of Investments ADR American Depositary Receipt CAD Canadian Dollar CHF Swiss Franc EUR Euro USD United States Dollar Non-income producing. See Notes to Financial Statements. 7 Statement of Assets and Liabilities JUNE 30, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $210,666,593) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value $57,310,700 4,232,324 Class II, $0.01 Par Value See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $11,870) Interest Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2011 Increase (Decrease) in Net Assets June 30, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) From net realized gains: Class I ) ) Class II ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 10 Notes to Financial Statements JUNE 30, 2012 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Mid Cap Value Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. Income is a secondary objective. The fund pursues its objectives by investing in equity securities of medium size companies that management believes to be undervalued at the time of purchase. The fund offers Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in 11 accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. 12 Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The annual management fee for each class is 1.00% and 0.90% for Class I and Class II, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the six months ended June 30, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2012 were $91,397,154 and $83,771,819, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended June 30, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 13 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 14 The value of foreign currency risk derivative instruments as of June 30, 2012, is disclosed on the Statement of Assets and Liabilities as a liability of $97,823 in unrealized loss on forward foreign currency exchange contracts. For the six months ended June 30, 2012, the effect of foreign currency risk derivative instruments on the Statement of Operations was $140,759 in net realized gain (loss) on foreign currency transactions and $(124,172) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of December 31, 2011, the fund had accumulated capital losses of $(32,707,128), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. As a result of a shift in ownership of the fund, the utilization of current capital loss carryovers are limited. Any remaining accumulated gains after application of this limitation will be distributed to shareholders. Capital loss carryovers expire in 2017. 15 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I 7.16% 1.01%(4) 2.28%(4) 39% $57,311 (0.69)% 1.01% 1.52% 98% $52,242 — 19.25% 1.04% 1.90% 142% $50,257 $9.78 — 29.94% 1.01% 1.91% 172% $38,722 — $9.78 (24.35)% 1.01% 1.88% 222% $32,801 (2.31)% 1.00% 1.33% 195% $40,056 Class II 7.16% 1.16%(4) 2.13%(4) 39% (0.84)% 1.16% 1.37% 98% — 18.98% 1.19% 1.75% 142% $9.77 — 29.80% 1.16% 1.76% 172% — $9.77 (24.51)% 1.16% 1.73% 222% (2.43)% 1.15% 1.18% 195% 16 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended June 30, 2012 (unaudited). Annualized. See Notes to Financial Statements. 17 Approval of Management Agreement At a meeting held on June 21, 2012, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 18 Nature, Extent and Quality of Services -Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. 19 The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 20 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 21 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 22 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-758581208 SEMIANNUAL REPORT JUNE 30, 2012 VP Ultra® Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 16 Approval of Management Agreement 18 Additional Information 23 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Class I AVPUX 8.44% 2.29% 2.52% 3.84% 1.79% 5/1/01 Russell 1000 Growth Index — 10.08% 5.76% 2.87% 6.03% 2.17%(2) — S&P 500 Index — 9.49% 5.45% 0.22% 5.33% 2.75%(2) — Class II AVPSX 8.44% 2.11% 2.36% 3.68% 2.69% 5/1/02 Class III AVUTX 8.45% 2.29% 2.52% 3.84% 2.94% 5/13/02 Total returns for periods less than one year are not annualized. Since 4/30/01, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I Class II Class III 1.01% 1.16% 1.01% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 2 Fund Characteristics JUNE 30, 2012 Top Ten Holdings % of net assets Apple, Inc. 10.2% Google, Inc., Class A 4.4% Philip Morris International, Inc. 2.9% Amazon.com, Inc. 2.8% Costco Wholesale Corp. 2.5% Express Scripts Holding Co. 2.4% Gilead Sciences, Inc. 2.3% QUALCOMM, Inc. 2.3% Intuitive Surgical, Inc. 2.2% MasterCard, Inc., Class A 2.1% Top Five Industries % of net assets Computers and Peripherals 11.8% Internet Software and Services 7.4% Software 5.2% Machinery 4.5% Health Care Equipment and Supplies 4.3% Types of Investments in Portfolio % of net assets Domestic Common Stocks 92.3% Foreign Common Stocks* 5.5% Total Common Stocks 97.8% Temporary Cash Investments 2.3% Other Assets and Liabilities (0.1)% *Includes depositary shares, dual listed securities and foreign ordinary shares. 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period(1) 1/1/12 – 6/30/12 Annualized Expense Ratio(1) Actual Class I 1.01% Class II 1.16% Class III 1.01% Hypothetical Class I 1.01% Class II 1.16% Class III 1.01% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Common Stocks — 97.8% AEROSPACE AND DEFENSE — 1.4% General Dynamics Corp. AUTO COMPONENTS — 1.2% BorgWarner, Inc.(1) WABCO Holdings, Inc.(1) BEVERAGES — 1.5% Coca-Cola Co. (The) BIOTECHNOLOGY — 4.2% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CHEMICALS — 4.2% Ecolab, Inc. Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT — 2.6% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 11.8% Apple, Inc.(1) EMC Corp.(1) CONSUMER FINANCE — 0.8% American Express Co. DIVERSIFIED FINANCIAL SERVICES — 1.7% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 3.0% Cooper Industries plc Emerson Electric Co. Polypore International, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 2.5% Core Laboratories NV Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.5% Costco Wholesale Corp. FOOD PRODUCTS — 3.1% Hershey Co. (The) Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT AND SUPPLIES — 4.3% HeartWare International, Inc.(1) Intuitive Surgical, Inc.(1) MAKO Surgical Corp.(1) St. Jude Medical, Inc. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.9% Express Scripts Holding Co.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 4.3% Chipotle Mexican Grill, Inc.(1) McDonald’s Corp. Starbucks Corp. HOUSEHOLD PRODUCTS — 1.5% Colgate-Palmolive Co. INSURANCE — 1.0% MetLife, Inc. INTERNET AND CATALOG RETAIL — 3.4% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE AND SERVICES — 7.4% Baidu, Inc. ADR(1) Facebook, Inc. Class A(1) Google, Inc., Class A(1) LinkedIn Corp., Class A(1) Tencent Holdings Ltd. IT SERVICES — 3.0% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.7% Hasbro, Inc. 5 Shares Value MACHINERY — 4.5% Cummins, Inc. Donaldson Co., Inc. Joy Global, Inc. Parker-Hannifin Corp. Wabtec Corp. METALS AND MINING — 0.6% Freeport-McMoRan Copper & Gold, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.8% EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. PERSONAL PRODUCTS — 1.6% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 0.4% Teva Pharmaceutical Industries Ltd. ADR SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% Altera Corp. Linear Technology Corp. Microchip Technology, Inc. SOFTWARE — 5.2% Electronic Arts, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. Salesforce.com, Inc.(1) VMware, Inc., Class A(1) SPECIALTY RETAIL — 3.8% O’Reilly Automotive, Inc.(1) Tiffany & Co. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 2.2% Lululemon Athletica, Inc.(1) NIKE, Inc., Class B TOBACCO — 2.9% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $130,604,158) Temporary Cash Investments — 2.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.50% – 4.00%, 2/15/15 – 6/30/16, valued at $1,701,444), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $1,669,040) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $1,706,733), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $1,669,040) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/40, valued at $425,032), in a joint trading account at 0.06%, dated 6/29/12, due 7/2/12 (Delivery value SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,246,994) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $135,851,152) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% 6 Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CHF for USD Credit Suisse AG 7/31/12 (Value on Settlement Date $2,219,802) Notes to Schedule of Investments ADR American Depositary Receipt CHF Swiss Franc USD United States Dollar Non-income producing. See Notes to Financial Statements. 7 Statement of Assets and Liabilities JUNE 30, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $135,851,152) Foreign currency holdings, at value (cost of $36,073) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value Class III, $0.01 Par Value See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $20,000) Interest Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2011 Increase (Decrease) in Net Assets June 30, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated undistributed net investment income (loss) ) See Notes to Financial Statements. 10 Notes to Financial Statements JUNE 30, 2012 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Ultra Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. The fund pursues its objective by investing in stocks of larger-sized companies that management believes will increase in value over time. The fund offers Class I, Class II, and Class III. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during 11 the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 12 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.90% to 1.00% for Class I and Class III and from 0.80% to 0.90% for Class II. The effective annual management fee for each class for the six months ended June 30, 2012 was 1.00%, 0.90%, and 1.00% for Class I, Class II, and Class III, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the six months ended June 30, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2012 were $20,084,922 and $35,572,733, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended June 30, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Redeemed ) Class II/Shares Authorized Sold Redeemed ) Class III/Shares Authorized Sold Redeemed ) Net increase (decrease) 13 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 14 The value of foreign currency risk derivative instruments as of June 30, 2012, is disclosed on the Statement of Assets and Liabilities as a liability of $28,329 in unrealized loss on forward foreign currency exchange contracts. For the six months ended June 30, 2012, the effect of foreign currency risk derivative instruments on the Statement of Operations was $176,085 in net realized gain (loss) on foreign currency transactions and $(44,175) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of December 31, 2011, the fund had accumulated capital losses of $(49,699,515), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(16,218,346) and $(33,481,169) expire in 2016 and 2017, respectively. 15 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I $9.48 — — — 8.44% 1.01%(4) 0.27%(4) 8% $34,143 $9.38 — — — $9.48 1.07% 1.01% 0.16% 13% $30,743 $8.12 — $9.38 16.08% 1.02% 0.21% 28% $33,473 $6.06 — $8.12 34.48% 1.01% 0.61% 50% $31,366 — $6.06 (41.48)% 1.01% 0.37% 171% $84,596 — — — 21.02% 1.01% 0.30% 137% Class II $9.36 — — — 8.44% 1.16%(4) 0.12%(4) 8% $9.28 —(5) — — — $9.36 0.86% 1.16% 0.01% 13% $8.04 — $9.28 15.82% 1.17% 0.06% 28% $5.99 — $8.04 34.52% 1.16% 0.46% 50% — $5.99 (41.65)% 1.16% 0.22% 171% $9.98 — — — 20.84% 1.16% 0.15% 137% 16 For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class III $9.47 — — — 8.45% 1.01%(4) 0.27%(4) 8% $534 $9.37 — — — $9.47 1.07% 1.01% 0.16% 13% $502 $8.11 — $9.37 16.10% 1.02% 0.21% 28% $875 $6.05 — $8.11 34.54% 1.01% 0.61% 50% $930 — $6.05 (41.52)% 1.01% 0.37% 171% $740 — — — 21.04% 1.01% 0.30% 137% $2,364 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended June 30, 2012 (unaudited). Annualized. Per-share amount was less than $0.005. See Notes to Financial Statements. 17 Approval of Management Agreement At a meeting held on June 21, 2012, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 18 Nature, Extent and Quality of Services —Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. 19 The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 20 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 21 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 22 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-758541208 SEMIANNUAL REPORT JUNE 30, 2012 VP Value Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 17 Approval of Management Agreement 19 Additional Information 23 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Class I AVPIX 7.05% 4.01% -0.82% 5.48% 7.49% 5/1/96 Russell 3000 Value Index — 8.64% 2.64% -2.10% 5.37% 7.32%(2) — S&P 500 Index — 9.49% 5.45% 0.22% 5.33% 6.56%(2) — Class II AVPVX 7.15% 3.86% -0.96% 5.33% 4.83% 8/14/01 Class III AVPTX 7.05% 4.01% -0.82% 5.48% 5.11% 5/6/02 Total returns for periods less than one year are not annualized. Since 4/30/96, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I Class II Class III 0.98% 1.13% 0.98% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 2 Fund Characteristics JUNE 30, 2012 Top Ten Holdings % of net assets Exxon Mobil Corp. 5.4% General Electric Co. 3.2% Pfizer, Inc. 2.9% Total S.A. 2.9% Chevron Corp. 2.8% AT&T, Inc. 2.7% Procter & Gamble Co. (The) 2.7% Johnson & Johnson 2.6% Northern Trust Corp. 2.5% JPMorgan Chase & Co. 2.5% Top Five Industries % of net assets Oil, Gas and Consumable Fuels 16.2% Pharmaceuticals 8.2% Commercial Banks 6.4% Insurance 6.2% Health Care Equipment and Supplies 6.2% Types of Investments in Portfolio % of net assets Domestic Common Stocks 89.2% Foreign Common Stocks* 10.1% Total Common Stocks 99.3% Temporary Cash Investments 0.2% Other Assets and Liabilities 0.5% * Includes depositary shares, dual listed securities, and foreign ordinary shares. 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period(1) 1/1/12 – 6/30/12 Annualized Expense Ratio(1) Actual Class I 0.98% Class II 1.13% Class III 0.98% Hypothetical Class I 0.98% Class II 1.13% Class III 0.98% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Common Stocks — 99.3% AEROSPACE AND DEFENSE — 1.5% General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. AIRLINES — 0.8% Southwest Airlines Co. AUTOMOBILES — 1.8% General Motors Co.(1) Honda Motor Co., Ltd. Toyota Motor Corp. BEVERAGES — 0.9% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 5.5% Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 6.4% Comerica, Inc. Commerce Bancshares, Inc. PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 3.2% Avery Dennison Corp. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.7% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.7% Hewlett-Packard Co. NetApp, Inc.(1) QLogic Corp.(1) SanDisk Corp.(1) CONSTRUCTION MATERIALS — 0.1% Martin Marietta Materials, Inc. CONTAINERS AND PACKAGING — 0.8% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED FINANCIAL SERVICES — 2.5% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.1% AT&T, Inc. CenturyLink, Inc. ELECTRIC UTILITIES — 3.7% Great Plains Energy, Inc. NV Energy, Inc. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.8% ABB Ltd. ADR(1) Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.6% Molex, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.7% Halliburton Co. Helmerich & Payne, Inc. FOOD AND STAPLES RETAILING — 1.3% CVS Caremark Corp. SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.0% Campbell Soup Co. ConAgra Foods, Inc. Kellogg Co. Kraft Foods, Inc., Class A Ralcorp Holdings, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 6.2% Becton, Dickinson and Co. Boston Scientific Corp.(1) 5 Shares Value CareFusion Corp.(1) Medtronic, Inc. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.1% Aetna, Inc. CIGNA Corp. LifePoint Hospitals, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.8% Carnival Corp. International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 0.6% Whirlpool Corp. HOUSEHOLD PRODUCTS — 3.3% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.9% General Electric Co. Koninklijke Philips Electronics NV Siemens AG Tyco International Ltd. INSURANCE — 6.2% ACE Ltd. Allstate Corp. (The) Aon plc Berkshire Hathaway, Inc., Class A(1) 69 HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group INTERNET SOFTWARE AND SERVICES — 0.3% Google, Inc., Class A(1) METALS AND MINING — 1.6% Barrick Gold Corp. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 1.2% PG&E Corp. MULTILINE RETAIL — 1.0% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 16.2% Apache Corp. BP plc BP plc ADR Chevron Corp. EQT Corp. Exxon Mobil Corp. Imperial Oil Ltd. Peabody Energy Corp. Southwestern Energy Co.(1) Total S.A. Ultra Petroleum Corp.(1) PHARMACEUTICALS — 8.2% Eli Lilly & Co. Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% Weyerhaeuser Co. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.7% Applied Materials, Inc. Marvell Technology Group Ltd. SOFTWARE — 0.4% Oracle Corp. SPECIALTY RETAIL — 3.1% Lowe’s Cos., Inc. Staples, Inc. 6 Shares Value THRIFTS AND MORTGAGE FINANCE — 0.8% Hudson City Bancorp., Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.5% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $695,430,456) Temporary Cash Investments — 0.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.50% - 4.00%, 2/15/15 - 6/30/16, valued at $610,043), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $598,425) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $611,940), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $598,425) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/40, valued at $152,393), in a joint trading account at 0.06%, dated 6/29/12, due 7/2/12 (Delivery value SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,881,280) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $697,311,736) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a % of net assets) United States % France % Canada % Japan % Switzerland % Netherlands % United Kingdom % Bermuda % Germany % Cash and Equivalents* % *Includes temporary cash investments and other assets and liabilities. Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 7/31/12 ) CHF for USD Credit Suisse AG 7/31/12 ) CHF for USD Credit Suisse AG 7/31/12 (4 ) EUR for USD UBS AG 7/31/12 ) GBP for USD Credit Suisse AG 7/31/12 ) JPY for USD Credit Suisse AG 7/31/12 ) (Value on Settlement Date $45,981,466) Notes to Schedule of Investments ADR American Depositary Receipt CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen USD United States Dollar (1)Non-income producing. See Notes to Financial Statements. 7 Statement of Assets and Liabilities JUNE 30, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $697,311,736) Foreign currency holdings, at value (cost of $109,632) Receivable for investments sold Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value Class III, $0.01 Par Value $5,969,449 969,951 See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $131,794) Interest Expenses: Management fees Distribution fees - Class II Directors’ fees and expenses Other expenses 43 Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2011 Increase (Decrease) in Net Assets June 30, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Class III ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Redemption Fees Increase in net assets from redemption fees Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 10 Notes to Financial Statements JUNE 30, 2012 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Value Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. Income is a secondary objective. The fund pursues its objectives by investing in stocks of companies of all sizes that management believes to be undervalued at the time of purchase. The fund offers Class I, Class II and Class III. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. 11 If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover futures contracts. ACIM monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. 12 Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Redemption —The fund may impose a 1.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.90% to 1.00% for Class I and Class III and from 0.80% to 0.90% for Class II. The effective annual management fee for each class for the six months ended June 30, 2012 was 0.98%, 0.88%, and 0.98% for Class I, Class II and Class III, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the six months ended June 30, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 13 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2012 were $199,506,544 and $212,599,986, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended June 30, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class III/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 14 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 7. Derivative Instruments Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund regularly purchased equity price risk derivative instruments throughout the period, though none were held at period end. Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 15 Value of Derivative Instruments as of June 30, 2012 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Effect of Derivative Instruments on the Statement of Operations for the Six Months Ended June 30, 2012 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Equity Price Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts $51,415 Foreign Currency Risk Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies (485,561) 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and mayresult in reclassification among certain capital accounts on the financial statements. As of June 30, 2012, components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of December 31, 2011, the fund had accumulated capital losses of $(410,302,590), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(190,257,251) and $(220,045,339) expire in 2016 and 2017, respectively. 16 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I — 7.05% 0.98%(4) 1.72%(4) 27% $351,739 — 1.01% 0.98% 1.74% 67% $362,221 — 13.42% 0.98% 2.16% 69% $385,638 — 19.86% 0.97% 2.31% 54% $673,058 (26.78)% 0.95% 2.46% 111% $797,196 (5.14)% 0.93% 1.65% 152% Class II — 7.15% 1.13%(4) 1.57%(4) 27% $398,403 — 0.86% 1.13% 1.59% 67% $383,192 — 13.04% 1.13% 2.01% 69% $409,296 — 19.72% 1.12% 2.16% 54% $480,382 (26.80)% 1.10% 2.31% 111% $442,933 (5.31)% 1.08% 1.50% 152% $765,324 17 For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class III — 7.05% 0.98%(4) 1.72%(4) 27% $5,969 — 1.01% 0.98% 1.74% 67% $6,063 — 13.42% 0.98% 2.16% 69% $7,984 — 19.86% 0.97% 2.31% 54% $6,049 (26.78)% 0.95% 2.46% 111% $6,191 (5.14)% 0.93% 1.65% 152% Notes to Financial Highlights Computed using average shares outstanding throughout the period. (2) Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended June 30, 2012 (unaudited). Annualized. See Notes to Financial Statements. 18 Approval of Management Agreement At a meeting held on June 21, 2012, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 19 Nature, Extent and Quality of Services -Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. 20 Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative 21 fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 22 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-758511208 SEMIANNUAL REPORT JUNE 30, 2012 VP VistaSM Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 16 Approval of Management Agreement 18 Additional Information 23 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Class I AVSIX 11.36% -4.56% -1.76% 6.19% 5.43% 10/5/01 Russell Midcap Growth Index — 8.10% -2.99% 1.90% 8.47% 8.05%(2) — Class II APVTX 11.28% -4.71% -1.91% — 4.70% 4/29/05 (1) Total returns for periods less than one year are not annualized. Since 9/30/01, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I Class II 1.04% 1.19% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. The fund’s investment process may result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. International investing involves special risks, such as political instability and currency fluctuations. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 2 Fund Characteristics JUNE 30, 2012 Top Ten Holdings % of net assets SXC Health Solutions Corp. 3.2% Alliance Data Systems Corp. 3.1% Whole Foods Market, Inc. 2.3% PetSmart, Inc. 2.3% SBA Communications Corp., Class A 2.2% Mead Johnson Nutrition Co. 2.1% TransDigm Group, Inc. 2.1% Teradata Corp. 2.0% Kansas City Southern 1.9% Alexion Pharmaceuticals, Inc. 1.8% Top Five Industries % of net assets Specialty Retail 10.0% Software 5.1% IT Services 5.1% Aerospace and Defense 4.3% Hotels, Restaurants and Leisure 4.1% Types of Investments in Portfolio % of net assets Domestic Common Stocks 88.8% Foreign Common Stocks* 8.5% Total Common Stocks 97.3% Temporary Cash Investments 2.4% Other Assets and Liabilities 0.3% *Includes depositary shares, dual listed securities and foreign ordinary shares. 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period(1) 1/1/12 - 6/30/12 Annualized Expense Ratio(1) Actual Class I 1.00% Class II 1.15% Hypothetical Class I 1.00% Class II 1.15% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Common Stocks — 97.3% AEROSPACE AND DEFENSE — 4.3% BE Aerospace, Inc.(1) Spirit Aerosystems Holdings, Inc. Class A(1) TransDigm Group, Inc.(1) AUTO COMPONENTS — 1.4% BorgWarner, Inc.(1) Delphi Automotive plc(1) AUTOMOBILES — 0.5% Harley-Davidson, Inc. BEVERAGES — 1.6% Beam, Inc. Dr Pepper Snapple Group, Inc. Monster Beverage Corp.(1) BIOTECHNOLOGY — 3.3% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Grifols SA(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.6% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 1.6% Affiliated Managers Group, Inc.(1) KKR & Co. LP CHEMICALS — 3.9% Airgas, Inc. Albemarle Corp. Celanese Corp. Eastman Chemical Co. FMC Corp. COMMERCIAL BANKS — 1.1% Comerica, Inc. East West Bancorp., Inc. COMMERCIAL SERVICES AND SUPPLIES — 2.0% Clean Harbors, Inc.(1) Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.4% F5 Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 0.5% Seagate Technology plc CONSTRUCTION AND ENGINEERING — 1.4% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. Quanta Services, Inc.(1) CONSUMER FINANCE — 1.3% Discover Financial Services CONTAINERS AND PACKAGING — 0.5% Rock-Tenn Co., Class A DIVERSIFIED FINANCIAL SERVICES — 0.5% McGraw-Hill Cos., Inc. (The) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.4% Core Laboratories NV National Oilwell Varco, Inc. Oceaneering International, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 2.3% Whole Foods Market, Inc. FOOD PRODUCTS — 3.6% Hain Celestial Group, Inc. (The)(1) McCormick & Co., Inc. Mead Johnson Nutrition Co. GAS UTILITIES — 0.9% ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.1% Cooper Cos., Inc. (The) IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) MAKO Surgical Corp.(1) Mettler-Toledo International, Inc.(1) 5 Shares Value HEALTH CARE TECHNOLOGY — 3.2% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 4.1% Bally Technologies, Inc.(1) Chipotle Mexican Grill, Inc.(1) Las Vegas Sands Corp. Panera Bread Co., Class A(1) Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. HOUSEHOLD DURABLES — 0.7% Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.1% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 1.3% priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.3% Baidu, Inc. ADR(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 5.1% Alliance Data Systems Corp.(1) Teradata Corp.(1) MACHINERY — 2.1% Chart Industries, Inc.(1) Joy Global, Inc. Titan International, Inc. Trinity Industries, Inc. MARINE — 0.4% Kirby Corp.(1) MEDIA — 1.5% CBS Corp., Class B METALS AND MINING — 0.7% Carpenter Technology Corp. MULTILINE RETAIL — 2.1% Dollar Tree, Inc.(1) Family Dollar Stores, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.7% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Kodiak Oil & Gas Corp.(1) PHARMACEUTICALS — 2.5% Elan Corp. plc ADR(1) Perrigo Co. Questcor Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES — 0.8% IHS, Inc. Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.6% Digital Realty Trust, Inc. Ventas, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.7% CBRE Group, Inc.(1) ROAD AND RAIL — 1.9% Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.9% ARM Holdings plc Avago Technologies Ltd. Xilinx, Inc. SOFTWARE — 5.1% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) NetSuite, Inc.(1) Sourcefire, Inc.(1) SPECIALTY RETAIL — 10.0% DSW, Inc., Class A GNC Holdings, Inc. Class A O’Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 2.2% Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) VF Corp. 6 Shares Value TOBACCO — 0.5% Lorillard, Inc. $ TRADING COMPANIES AND DISTRIBUTORS — 1.3% Fastenal Co. United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 2.2% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $22,842,197) Temporary Cash Investments — 2.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.50% - 4.00%, 2/15/15 - 6/30/16, valued at $240,317), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $235,740) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $241,064), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $235,740) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/40, valued at $60,033), in a joint trading account at 0.06%, dated 6/29/12, due 7/2/12(Delivery value SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $741,100) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $23,583,297) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% $ Forward Foreign Currency Exchange Contracts Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Credit Suisse AG 7/31/12 GBP for USD Credit Suisse AG 7/31/12 33 (Value on Settlement Date $74,891) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 7/31/12 ) GBP for USD Credit Suisse AG 7/31/12 ) GBP for USD Credit Suisse AG 7/31/12 ) ) (Value on Settlement Date $373,631) Notes to Schedule of Investments ADR American Depositary Receipt EUR Euro GBP British Pound USD United States Dollar (1) Non-income producing. See Notes to Financial Statements. 7 Statement of Assets and Liabilities JUNE 30, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $23,583,297) Foreign currency holdings, at value (cost of $541) Receivable for investments sold Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution fees payable 38 Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value $189,258 11,412 See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $230) Interest Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Other expenses 33 Net investment income (loss) ) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2011 Increase (Decrease) in Net Assets June 30, 2012 December 31, 2011 Operations Net investment income (loss) ) ) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated net investment loss ) ) See Notes to Financial Statements. 10 Notes to Financial Statements JUNE 30, 2012 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Vista Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. The fund pursues its objective by investing primarily in stocks of medium-sized and smaller companies that management believes will increase in value over time. The fund offers Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during 11 the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Business Development Companies — The fund may invest in securities of closed-end investment companies that have elected to be treated as a business development company under the 1940 Act. A business development company operates similar to an exchange-traded fund and represents a portfolio of securities. The fund may purchase a business development company to gain exposure to the securities in the underlying portfolio. The risks of owning a business development company generally reflect the risks of owning the underlying securities. Business development companies have expenses that reduce their value. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. 12 Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The annual management fee for each class is 1.00% and 0.90% for Class I and Class II, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the six months ended June 30, 2012 are detailed in the Statement of Operations. Acquired Fund Fees and Expenses — The fund may invest in mutual funds, exchange-traded funds, and business development companies (the acquired funds). The fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the fund’s assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2012 were $11,600,923 and $13,891,399, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended June 30, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Redeemed ) Class II/Shares Authorized Sold Redeemed ) Net increase (decrease) 13 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 14 The value of foreign currency risk derivative instruments as of June 30, 2012, is disclosed on the Statement of Assets and Liabilities as an asset of $153 in unrealized gain on forward foreign currency exchange contracts and a liability of $2,518 in unrealized loss on forward foreign currency exchange contracts. For the six months ended June 30, 2012, the effect of foreign currency risk derivative instruments on the Statement of Operations was $(5,370) in net realized gain (loss) on foreign currency transactions and $(8,374) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 8. Risk Factors The fund’s investment process may result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. The fund invests in common stocks of small companies. Because of this, it may be subject to greater risk and market fluctuations than a fund investing in larger, more established companies. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of December 31, 2011, the fund had accumulated capital losses of $(8,815,549), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2017. The fund has elected to treat $(882,743) of net capital losses incurred in the two-month period ended December 31, 2011, as having been incurred in the following fiscal year for federal income tax purposes. 15 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From Net Realized Gains Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I — 11.36% 1.00%(5) (0.28)%(5) 37% — (7.89)% 1.01% (0.52)% 107% — 23.88% 1.02% (0.43)% 139% — 22.47% 1.00% (0.48)% 196% $31,764 (48.62)% 1.01% (0.50)% 203% — 39.77% 1.01% (0.51)% 147% Class II — 11.28% 1.15%(5) (0.43)%(5) 37% $189 — (8.02)% 1.16% (0.67)% 107% $302 — 23.57% 1.17% (0.58)% 139% $356 — 22.41% 1.15% (0.63)% 196% $424 (48.71)% 1.16% (0.65)% 203% $13,094 ­— 39.53% 1.16% (0.66)% 147% $38,499 16 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any fees and expenses of the acquired funds. Six months ended June 30, 2012 (unaudited). Annualized. See Notes to Financial Statements. 17 Approval of Management Agreement At a meeting held on June 21, 2012, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 18 Nature, Extent and Quality of Services - Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. 19 The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 20 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 21 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 22 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-758551208 ITEM 2.CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6.INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board. ITEM 11.CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12.EXHIBITS. (a)(1) Not applicable for semiannual report filings. (a)(2) Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrant’s chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Variable Portfolios, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: August 15, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: August 15, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: August 15, 2012
